*221Opinión disidente del
Juez Asociado Señor Negrón García
h-í
Desde los albores de este siglo reconocimos que las ca-lles, aceras y plazas "han sido destinadas al uso de los ha-bitantes de la ciudad, y todos y cada uno de ellos desde el Gobernador, en su palacio, hasta el limosnero en su choza, tienen derecho al uso [pacífico] libre y continuado de las mismas”. Saldaña v. Concejo Municipal de San Juan, 15 D.P.R. 37, 51 (1909). Décadas después, arropa a nuestra isla(1) el fenómeno explosivo de una dinámica criminosa(2) que ha convertido el automóvil hurtado o robado en el ins-trumento codiciado y favorito de la delincuencia,(3) por la *222movilidad, facilidad y rapidez en que puede desplazarse y huir por las modernas vías urbanas.
El modus operandi de estos delincuentes consiste, den-tro o fuera de una urbanización, en hurtar o robar a mano armada un automóvil. Una vez en posesión de éste comien-zan una serie de asaltos sucesivos a través de esa u otras urbanizaciones. Las víctimas pueden ser cualquier hombre, mujer, niño, sea visitante o residente, que se encuen-tre en su paso en las calles, aceras o patios frontales de las residencias. Incluso, penetran peatonalmente y esperan si-gilosamente que abran los portones, las marquesinas o los hogares para sorprender y así aterrorizar al residente o a familias enteras. Como saben que el dueño del vehículo hurtado o robado lo habrá notificado a la Policía, para evi-tar ser aprehendidos durante esas fechorías, constante-mente se apropian de otros vehículos, a la par que descar-tan el anterior. En ocasiones hieren o asesinan al dueño u otra persona. A veces la resistencia ciudadana, a grandes riesgos y por excepción, frustra el delito. A menudo estos vehículos son conducidos a “talleres” o son abandonados en sitios deshabitados donde son desmantelados por otros in-dividuos dedicados a esas actividades ilegales.
Es obvio que, en estas rápidas incursiones y giras delic-tivas, el uso peatonal y vehicular irrestricto de las entra-das, salidas, calles y aceras no controladas de las urbani-zaciones residenciales, representan el factor más *223importante que les permite fácilmente transitar; consumar el delito y escapar impunemente. “Es de conocimiento co-mún que el vehículo ilegalmente apropiado es utilizado por los delincuentes para llevar a cabo fechorías tales como robos, asaltos, escalamientos y asesinatos como un medio para impedir su identificación por la policía.” Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico, pág. 655. Diversos estudios tienden a confir-mar la interacción sustancial que existe entre el incre-mento de esos delitos y el consumo y tráfico del alcohol, sustancias controladas o estupefacientes.(4)
Más que frías estadísticas, consideramos los efectos del crimen sobre las personas de carne y hueso, esto es, el impacto a corto y largo plazo que experimentan la mayoría de las víctimas. Nos referimos no sólo a las lesiones corpo-rales, sino a aquellos daños invisibles severos, de carácter psicológico, tales como el miedo, la ansiedad, la paranoia, la depresión, la confusión, la sensibilidad interpersonal, la autoestima y el ajuste social. Para esas víctimas y sus fa-miliares, la dignidad del ser humano proclamada en nues-tra Constitución es simple ficción. Nos preocupa sobrema-nera el costo espiritual del crimen y de lo que aparenta ser el desarrollo de un síndrome o estado de ánimo de miedo colectivo por “la impresión progresiva de inseguridad, ame-naza, impotencia o sensación de pérdida del dominio individual”. A. Alonso Arias, El miedo insuperable y la fuerza o violencia moral e irresistible, [S.P.] Ed. Ediar-Conosur Ltda., 1985, pág. 8.
No es para menos este malestar y estado de impotencia *224comunitario. En el asesinato u homicidio, “el bien jurídico protegido es la vida humana, que es el bien más impor-tante, no sólo porque el atentado contra la misma es irreparable, sino también porque la vida es la condición nece-saria para sentir su grandeza y disfrutar de los restantes bienes”. R. Levene, El Delito de Homicidio, Buenos Aires, Ed. Perrot, 1955, pág. 15.
Más allá del asesinato u homicidio —como ataque al máximo valor, la vida humana— los delitos de asalto y robo son también graves y extremadamente peligrosos. “El sentido común nos dice que al efectuarse un robó, en que de ordinario los asaltantes utilizan armas de fuego o leta-les para producir la intimidación, es de esperarse que de-bido a lo desprevenido de las víctimas y la fluidez situacio-nal éstas puedan resultar lastimadas. Si por el contrario se hace uso de la fuerza física para consumarlo, la situación empeora. No es necesario mucho esfuerzo mental para comprender que al efectuarse un robo —debido al interés natural de la víctima de proteger su persona y bienes— el asaltante razonablemente ha previsto o puede prever que la consecuencia natural o probable de su acción puede des-embocar en la muerte de alguna persona.” Pueblo v. Lucret Quiñones, 111 D.P.R. 716, 739-740 (1981).
Finalmente, el delito de violación, en el que se somete a la víctima a un abusivo ataque físico sexual y a “una expe-riencia ... avasalladora cuyos efectos pueden durar indefinidamente”. Elba A.B.M. v. U.P.R., 125 D.P.R. 294, *225321 (1990).(5) Véanse: Pueblo v. Rivera Robles, 121 D.P.R. 858 (1988); Pueblo v. Mattel Torres, 121 D.P.R. 600 (1988).
Ante estos peligros/6) en protección del derecho a la vida y a la integridad física, examinamos formas de de-fensa comunitaria tales como el cierre de calles y control de accesos para prevenir y combatir el crimen. Naturalmente, su establecimiento genera legítimos reparos fundamenta-dos en divergencias de criterios, incluso los jurídicos-*226tradicionales, y pone a prueba la vitalidad y eficacia de nuestra Constitución como pacto social.
La triste realidad delictiva aquí expuesta forma parte del trasfondo cotidiano que como juristas insertos en la sociedad no podemos ignorar. No existen soluciones mági-cas para prevenir y disminuir el crimen. Estamos conscien-tes de que el sistema de cierre y control de calles ha susci-tado —y continuará suscitando— múltiples debates de índole social, moral, cultural y legal. Como mecanismo nuevo que abarca y afecta numerosas personas, su uso cau-sará fricciones que requerirán —sobre la marcha— ulterior intervención de los tribunales y la legislatura. “La demo-cracia es una forma de vida, en la cual —a modo de expe-rimento diario— se pone a prueba toda la gama de ideas, opiniones, conclusiones y demás percepciones que el ser humano genera en una sociedad pluralista. En la zona in-telectual y afectiva, el individuo se presenta empapado de conflictos y diferencias ... con un juicio crítico a veces sano, elevado y constructivo —y en ocasiones— producto de la mala fe, el fanatismo, la intolerancia, la ignorancia, el pre-juicio, etc. Basta reflexionar nuestras experiencias cotidia-nas —interfamiliares, con los vecinos, e incluso aquellos a quienes no conocemos directamente— para darnos cuenta del cúmulo de sentimientos y actitudes positivas y negati-vas involucradas.” Noriega v. Gobernador, 130 D.P.R. 919 (1992). En particular, sabemos que pautar unas normas que satisfagan y armonicen todos esos diferentes puntos de vista, por lo pronto, es judicialmente imposible. II
La prevención del delito mediante el concepto de diseño arquitectónico está “íntimamente relacionado con los pro-*227blemas de las áreas metropolitanas, consecuencias de la incesante tendencia a la concentración urbana”.(7)
Si bien el diseño y la técnica son modernos/8) histórica-mente el concepto no. Encyclopedia of Crime and Justice, Nueva York, The Free Press, 1983, T. I, págs. 362-365.
En las edades antiguas, las civilizaciones mediterráneas construían las viviendas con atrios interiores, no sólo por razo-nes climatológicas, sino por razones de seguridad. Durante las edades medias, la ciudad murada y el castillo feudal fueron los bastiones de la seguridad. Con el surgimiento del concepto mo-derno de las naciones, el énfasis se transfiere a las fronteras de éstas. En épocas recientes, el problema de la defensa de nues-tros hogares se ha agravado al reconocer que el enemigo no viene de afuera, sino que está presente dentro de nuestros pueblos y ciudades. Existen tres modelos conceptuales recientes que atienden el problema de diseñar ambientes residenciales seguros: la aldea urbana, el fortín urbano y espacio defendible.
El concepto de la aldea urbana asume una población relativa-mente homogénea y la existencia de usos diversos en las calles que permitan la vigilancia constante de las mismas. El con-cepto del fortín urbano postula la necesidad de aislar los resi-dentes del ambiente urbano .... El concepto de espacio defendi-ble se centra en identificar aquellos elementos de diseño que facilitan la percepción de territorios sobre los cuales grupos de residentes se sientan responsables y dentro de los cuales los extraños sean fácilmente identificables. De más reciente formu-lación está el concepto de planificación de seguridad ambiental que recoge algunos de los señalamientos del concepto de espacio defendible, pero los amplía para considerar el efecto de los usos circundantes a las áreas residenciales como generadores de oportunidades para actos delictivos. (Enfasis suplido.) Memorial sobre el P. del S. 814 de 26 de noviembre de 1986.
*228Un estudioso de este reciente tipo de planificación ur-bana describe así el concepto:
En términos teóricos los nuevos proyectos urbanos de acceso controlado se erigen sobre un modelo de intervención preven-tiva en favor del medio ambiente residencial cuyo objetivo es disuadir al criminal de su intención delictiva a través de la creación de barreras físicas y simbólicas. Lo que conduce a pre-ponderar los conceptos de territorialidad, imagen, jerarquía y seguridad. La manipulación y conju[n]ción de [ejstos compo-nentes supone un efecto minimizador de los niveles delictivos sobre el escenario urbano.
La configuración preventiva se alcanza mediante un cuida-doso tratamiento fisionómico de factores contexturales. Lo que sugiere que el diseño ambiental y su articulación con la posi-ción espacial de la edificación generen los elementos estructu-rales necesarios para constituirle en un “espacio defendible”. De este modo queda planteado que mediante el diseño físico es posible crear zonas percibiblemente territoriales, o sea áreas de marcada influencia vecinal.
Desde esta vertiente el criminal pasa a ser entendido y defi-nido como una suerte de ente foráneo, exógeno al área residencial. O. De la Rosa Tirado, Ciudad, Morfología y Aliena-ción Social, ponencia dictada por encomienda del Greater San Juan Committee, Inc., noviembre de 1990, págs. 179-180. Caso Núm. CE-91-786, Parte I, Petición de certiorari, págs. 249-250. Véase Criminalidad, nuevo habitat y estructura urbana, Tesis de maestría, Escuela de Planificación, Universidad de Puerto Rico, 1988.

Con sujeción a ciertos pronunciamientos, sostenemos hoy la validez constitucional de la legislación que autoriza el cierre de calles y control de acceso, a la par que pautamos normas para remediar sus abusos y excesos.

H — I HH I — I
La alta incidencia del crimen en Cupey movió en 1985 a los residentes de la urbanización Mansiones de Río Piedras a explorar alternativas para intentar prevenirlo mediante el control de entrada de vehículos de motor y personas extrañas. Para esa época, la Ley Orgánica de los Munici-*229pios de Puerto Rico, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. ant. see. 2001 et seq.) en su Art. 12.07 (21 L.P.R.A. see. 345), únicamente facultaba a “ordenar y efec-tuar el cierre permanente de cualquier calle o camino den-tro de sus límites territoriales, previa celebración de vista pública que deberá notificarse mediante avisos escritos fi-jados en sitios prominentes en la Casa Alcaldía y en calle o camino a cerrarse ...”. (Enfasis suplido.) Se observa, pues, que la ley trataba de unos cierres distintos, no el control de acceso como se conoce hoy. Una vez realizado el cierre pre-visto en esa ley, el carácter fijo e inamovible de esa obra no requería el continuo y permanente pago de cuotas de ope-ración y mantenimiento.
Con ese propósito, mía mayoría de los dueños y residen-tes de las ciento ochenta y una (181) viviendas de la urba-nización, organizados en una asociación no incorporada, autorizaron por escrito(9) a sus directores a gestionar y so-licitar el cierre permanente de una (1) de las dos (2) calles por las cuales había acceso. El proceso fue lento, compli-cado y azaroso. Posteriormente, por falta de consenso, se abandonó la idea del cierre permanente.
El 20 de mayo de 1987 la Asamblea Legislativa aprobó la Ley Núm. 21 (23 L.P.R.A. see. 64 et seq.) con el objetivo de permitirle a la ciudadanía “participar de la lucha contra el crimen al establecer mecanismos que controlen los acce-sos y al mismo tiempo disminuye la labor de vigilancia, ya sobrecargada, que presta la Policía de Puerto Rico”. Expo-sición de Motivos de la Ley Núm. 21 de 20 de mayo de *2301987, Leyes de Puerto Rico, pág. 67. La hipótesis central que animó este estatuto es que el Gobierno compartiese con los residentes la responsabilidad(10) por la vigilancia y el mantenimiento del orden y, por ende, el control de la conducta delictiva.(11) Al restringirse la libre entrada y el paso de personas y vehículos en las diferentes urbanizacio-nes, se limita el área de acción de los delincuentes y se les impide o dificulta escapar y salir airosos una vez cometido el delito.
Esta ley autorizó a la Junta de Planificación a adoptar los reglamentos necesarios y a conceder permisos en comu-nidades residenciales públicas y privadas con un solo ac-ceso de entrada y salida o que, teniendo más, sus calles o caminos no fueran vías de entrada o salida a otras comunidades. Podía concederse cuando cumplieran los re-quisitos siguientes: (1) tener una asociación de residentes debidamente organizada; (2) que en la urbanización o co-munidad no existiera ninguna facilidad estatal o municipal destinada a uso público, excepto escuelas, parques re-creativos o centros comunales; (3) que tres cuartas (3/4) partes de los residentes de las viviendas establecidas en la comunidad prestaran su consentimiento para controlar el acceso, y (4) que la comunidad “se comprometa y presente garantías de que ha de asumir los gastos de instalación, operación y mantenimiento de las facilidades necesarias para el control del acceso a la urbanización o comunidad”. See. 2 (23 L.P.R.A. sec. 64a). Cumplidos estos requisitos y celebrada una vista pública ante el Municipio de San Juan *231(en adelante Municipio), la Junta de Planificación (después el Municipio) quedaba facultada para conceder el permiso.
Fundamentada en esta nueva legislación, la asociación, a la sazón incorporada como la Asociación de Residentes de Mansiones de Río Piedras, Inc. (en adelante la Asociación), continuó sus gestiones para controlar el acceso a la urba-nización y tras varios trámites —incluso una vista públi-ca— el 4 de diciembre de 1989, mediante la Ordenanza Municipal Núm. 40 de 13 de noviembre de 1989, obtuvo del Municipio la autorización. En su sección segunda, la Orde-nanza, supra, impuso como “condición ‘sine qua non’ que aún aquellos residentes que no estén de acuerdo con los mencionados cierres de calles y que no participen con la aportación de cuotas, se les reconocerá el derecho a la par-ticipación de todos los beneficios”. Ordenanza, supra, Sec. 2da.
La Asociación instaló en la calle Gardenia un portón que se activa con control remoto (beeper) y otro en la calle Begonia, activado de igual modo y por dispositivos dentro de una caseta, atendida y vigilada constantemente por un guardián. Los automóviles de los residentes tienen una calcomanía que los identifica y todos, sin restricción, po-dían y pueden usar la salida y entrada custodiada por el guardián. El sistema comenzó a funcionar el 30 de junio de 1990 y produjo una reducción sustancial en la comisión de delitos contra la persona y propiedad dentro de la urbanización.
Para el mantenimiento del sistema, la Asociación re-dactó un contrato en el cual los residentes se obligaban a pagar cuarenta y cinco dólares ($45) mensuales. Una vez lo firmaban se les entregaba el control remoto (beeper). Algu-nos residentes no lo suscribieron y la Asociación les negó el beeper y, por ende, el acceso vehicular por el portón automático. Subsiguientemente, el 26 de julio de 1990 la *232Asociación los demandó(12) en cobro de la cuota y los daños y perjuicios ascendentes a mil dólares ($1,000), invocando la existencia de un contrato de mantenimiento y alegando que ellos habían autorizado a gestionar el control. En contra, los residentes negaron responsabilidad, formularon una reconvención en la cual solicitaron que se decretara ilegal la Ordenanza y se ordenara la remoción del sistema. Además, reclamaron daños por angustias y sufrimientos mentales y solicitaron en la alternativa unas modificacio-nes al diseño y varios remedios más. Alegaron, además, que era ilegal la orden de la Asociación que disponía el cierre del portón de la calle Gardenia desde las 10:00 de la noche hasta las 6:00 de la mañana y el cobro de quince dólares ($15) como condición para entregarles copia de una llave del portón peatonal de esa calle. Con posterioridad solicitaron sentencia sumaria aduciendo que nunca favore-cieron el sistema.
Pendiente dicho pleito, los residentes demandados(13) presentaron demanda sobre sentencia declaratoria y entre-dicho permanente (KPE-90-1382X14) en que pidieron se les proveyera gratuitamente acceso en iguales condiciones de los que satisfacían la cuota de mantenimiento.
El tribunal (Hon. Arnaldo López Rodríguez, Juez) or-denó a la Asociación “entregar a los demandantes el control remoto (beeper) sin que éstos estén obligados a pagar cuota para sufragar los gastos de mantenimiento del sistema”. Caso Núm. RE-91-139, Solicitud de revisión, Apéndice II, *233pág. 9. Como cuestión de derecho, la ilustrada sala senten-ciadora concluyó que en virtud de la Ley Núm. 21, según enmendada, supra, los residentes sólo tenían que pagar cuando la autorización para controlar el acceso a la urba-nización constaba inscrita en el Registro de la Propiedad, como un gravamen real sobre la finca, o cuando de otro modo se comprometían mediante contrato escrito. Ausen-tes esas circunstancias, eran acreedores al control remoto (beeper), pues la referida Ley Núm. 21, supra, expresa-mente disponía acceso igual a los residentes que no lo favorecieran.
Contra ese dictamen, a solicitud de la Asociación acor-damos revisar. En el ínterin, el foro de instancia (Hon. Evaristo M. Orengo, Jr., Juez) en los casos Núms. KAC-90-1221 y KAC-90-1233, denegó la sentencia sumaria pedida por los residentes. No conformes, acudieron ante nos. Ex-pedimos y consolidamos ambos recursos.
Con el beneficio de los alegatos de las partes, la compa-recencia del Secretario de Justicia por conducto de la Ofi-cina del Procurador General y la réplica de los residentes opositores presentada el 4 de diciembre de 1992, resolve-mos si es válido o no el sistema de control fundamentado en la Ordenanza, supra; si los residentes opositores tienen que pagar las cuotas de mantenimiento, y si la Ley Núm. 21, según enmendada, supra, por la Ley Núm. 156 de 10 de agosto de 1988 (23 L.P.R.A. secs. 64-64b-l, 64c-64g) es constitucional/(15)
*234IV
La tarea exige ampliar, aunque someramente, algunas disposiciones de la legislación sobre el cierre de calles y urbanizaciones.
Según lo expuesto, con la Ley Núm. 21, supra, la Legis-latura estableció claramente un procedimiento para obte-ner el permiso de control de acceso de calles. Sin embargo, no visualizó ni fijó un mecanismo para sostenerlo económicamente. Con la Ley Núm. 156, supra, aprobó “un método de financiamiento para que sea factible establecer el control de acceso y mantenerlo funcionando”. Exposición de Motivos de la Ley Núm. 156 de 10 de agosto de 1988, Leyes de Puerto Rico, pág. 723. Dicha ley, además de dise-ñar un sistema de cuotas, trasladó a los municipios la pre-rrogativa para concederlos.
Para la eficacia del sistema de financiamiento se auto-rizó, mediante escritura pública, su inscripción en el Regis-tro de la Propiedad como un gravamen real sobre la finca de los residentes cuyos titulares hubiesen consentido a la inscripción, en caso de que el urbanizador no lo hubiese inscrito previamente. Sees. 4 y 8(b), 23 L.P.R.A. secs. 64b-l y 64d-l(b). La inscripción obliga al propietario a contribuir proporcionalmente con los gastos de instalación, repara-ción y mantenimiento del control de acceso, lo cual consti-tuirá un gravamen sobre su “inmueble cuando éste se haya constituido conforme a lo establecido en la sec. 64d-l de este título”. Sec. 12 (23 L.P.R.A. sec. 64d-5). Ningún pro-pietario podrá librarse del pago de cuotas aun cuando abandone el inmueble gravado o entienda que no recibe beneficio alguno. Sec. 10 (23 L.P.R.A. sec. 64d-3).
Cuando el desarrollador o constructor no inscribe la au-torización en el Registro de la Propiedad, esa inscripción sólo puede hacerse después sobre fundamentos volunta-rios', no es susceptible de imponerse compulsoriamente. La *235solicitud al municipio debe ser adoptada por tres cuartas (3/4) partes de los residentes de las viviendas en la comunidad. See. 2, supra. Además, es requisito que la co-munidad "se comprometa y presente garantías de que ha de asumir los gastos de instalación, operación y manteni-miento de las facilidades necesarias para el control del ac-ceso a la urbanización o comunidad”. Sec. 2(d), 23 L.P.R.A. sec. 64a(d).
Es obvio que la viabilidad económica de control de ac-ceso debe ser garantizada por los residentes que consintie-ron a su establecimiento. Los residentes que no lo favore-cieron “no estarán obligados al pago de cuotas para el establecimiento, operación, mantenimiento o remoción de dicho sistema excepto en aquellos casos en que se compro-metan a dichos pagos mediante contrato escrito”. (Énfasis suplido.) Sec. 15 (23 L.P.R.A. sec. 64g).
En resumen esta obligación puede surgir de tres (3) fuentes distintas: (1) inscripción en el Registro —por el urbanizador— del permiso en el cual el pago de cuotas consta como un gravamen sobre la finca; (2) autorización o consentimiento inicial que brindan los residentes a su aso-ciación para que gestione el permiso municipal, que recoja expresamente el compromiso voluntario de sufragar los gastos, y (3) contrato suscrito posteriormente por los resi-dentes que originalmente no lo favorecieron.
Evaluemos los distintos reclamos de los residentes opo-sitores y la Asociación.(16)
*236V
Ciertamente, la See. 3 de la Ley Núm. 21 (23 L.P.R.A. see. 64b), y los Arts. 5.05 y 5.06 del Reglamento de Plani-ficación Núm. 20 de 20 de enero de 1989 sobre Control de Tránsito y Uso Público de Calles Locales, requiere que el municipio celebre vistas públicas y de ser favorable la de-cisión, “un dictamen preliminar que contendrá las condi-ciones, cambios o modificaciones bajo los cuales deberá de-sarrollarse el proyecto teniendo que obtener dicho dictamen preliminar la autorización de los residentes de por lo menos tres cuartas (3/4) partes de las viviendas allí establecidas para su adopción final e implantación. Dicha participación estará limitada a un representante por vivienda”. 23 L.P.R.A. sec. 64b (Sup. 1989).
Sin embargo, como sentenció el ilustrado foro de instan-cia, en recta lógica, el dictamen preliminar sólo tiene que emitirse cuando el municipio establece “condiciones, cam-bio o modificaciones bajo las cuales deberá desarrollarse el proyecto”, distinto al propuesto por la Asociación. De la transcripción de las vistas públicas y de la propia Orde-nanza, de vigencia inmediata, se desprende que el munici-pio no impuso ningún tipo de condición, cambio o condición. No era necesario un dictamen preliminar.
VI
De la sentencia surge que los residentes opositores —ex-cepto las familias de Juan A. Molina y Edwin Jiménez quienes nunca consintieron— suscribieron inicialmente el documento y autorizaron a la Asociación para que reali-zara gestiones con el municipio. Véase esc. 9. No obstante, excepto Arquímedes Ramírez Rivera, sostienen que lo hi-cieron en enero de 1987 —cuando todavía no estaba en vigor la Ley Núm. 21, supra— y ello con la sola intención de cerrar permanentemente una (1) de las dos (2) calles de *237acceso a la urbanización, a tenor con la Ley Orgánica de los Municipios de Puerto Rico entonces vigente. Arguyen que no favorecieron el sistema de control de acceso que a la postre autorizó el municipio bajo la posterior Ley Núm. 21, supra. Tienen razón.
A finales de 1985 la Asociación intimó en su Boletín In-formativo, El Timonel, Año I, Núm. 3, que una de las alter-nativas para combatir la criminalidad era cerrar una (1) de las dos (2) vías. Subsiguientemente, en El Timonel de enero de 1987, Año 2, Núm. 7, la Asociación en su editorial aseveró: “Que no seas tú el que detiene la única oportuni-dad de ganar derecho a controlar nuestros accesos a la urbanización. Mucho podemos ganar, nada se pierde ni se compromete con esta petición.” (Enfasis suplido y en el original.) Caso Núm. CE-91-786, Parte I, Petición de cer-tiorari, Apéndice IV, Anejo IV.
Los residentes aquí involucrados suscribieron el docu-mento antes aludido que, en lo pertinente, autorizaba “a la Asociación de Residentes de Mansiones de Río Piedras para que represente los intereses comunitarios a los efec-tos de solicitar a la Asamblea Municipal de San Juan la autorización para controlar la entrada y sal[i]da de perso-nas extrañas a nuestra comunidad”. (Enfasis suprimido.) Caso Núm. RE-91-139, Solicitud de revisión, pág. 14. Ello fue con anterioridad a la vigencia de la Ley Núm. 21, supra. Es incontrovertible que al firmar esas autorizacio-nes, el único mecanismo viable para controlar ese acceso bajo las disposiciones de la Ley Orgánica de los Municipios de Puerto Rico era cerrar permanentemente una de las calles, y que ello no generaba gastos fijos de operación y mantenimiento. No podemos, pues, darle el alcance que pretende la Asociación. Así ella lo reconoció en El Timonel y en otras gestiones.(17)
Resulta claro que los residentes opositores no consintie-*238ron al sistema de control propuesto, finalmente estable-cido, en virtud de la Ley Núm. 21, supra, consistente en cerrar las dos (2) vías de acceso mediante unos portones automáticos y el establecimiento de una caseta con guar-dián de seguridad. La tesis jurídica del mandato escrito o verbal que propone la Asociación es improcedente, ya que la contribución económica no era ni formó parte esencial del documento ni encomienda original. De ser cierta la po-sición de la Asociación, ¿por qué requirió a todos los resi-dentes que suscribieran específicamente un contrato de mantenimiento y cuota? Un aspecto tan importante como el financiamiento ad perpetuam no podía dejarse en el aire y sujeto a una interpretación tan precaria.
De hecho, según certificado de 16 de enero de 1988, pro-ducto de un acuerdo adoptado en una reunión extraordina-ria de la Asociación —suscrito por la Secretaria, Ivonne V. Alvarez y la Presidenta, Leda. Mildred Diez de Muñiz— se garantizó con lenguaje de carácter prospectivo “que se le proveerá acceso por igual y en todo momento a todos los residentes de la comunidad, incluyendo a los que no favo-rezcan el establecimiento de los controles propuesto[s]”. Caso Núm. CE-91-786, Parte II, Petición de certiorari, Apéndice IV, Anejo IV-54. Y en su ponencia el 28 de junio de 1989 en la vista pública municipal, la Presidenta, licen-ciada Diez de Muñiz, cuidadosamente desglosó en dos (2) la documentación de los números y los porcientos de auto-*239rizaciones de apoyo que tenía de los residentes: una, endo-sando la presentación del proyecto y la otra, los contratos de mantenimiento que se había firmado. T.E., Vista Municipal, pág. 27. Es ineludible concluir que con estas y otras actuaciones la Asociación representó y reconoció que la única forma en que los residentes se comprometían al sos-tenimiento económico del sistema de control de acceso era mediante la firma del contrato escrito sobre pago de cuota.
La Asociación señala, en la alternativa, que aún cuando esos residentes no lo favorecieron, están obligados a él, pues no se opusieron en la vista pública celebrada por el Municipio. La dificultad del señalamiento —consenti-miento tácito— estriba en que la Ley Núm. 21, supra, no les imponía, como tampoco al presente les impone, el deber de actuar así. Nos negamos a aplicar el conocido aforismo de que “el que calla otorga” o que “el que calla, consiente”, pues el silencio tiene máximas que se contradicen entre sí; aquí “el que calla no dice nada”. J. Dualde, Una revolución en la lógica del Derecho, Barcelona, Ed. Bosch, 1933, pág. 10; R. Bielsa, Los conceptos jurídicos y su terminología, 3ra ed., Buenos Aires, Ed. DePalma, 1987, págs. 269-270.
No están, pues, compelidos estos residentes a pagar las cuotas. Todos tienen derecho a que se les brinde acceso igual, esto es, tener los controles electrónicos (beepers) para controlar el portón donde está ubicada la caseta del guardián, el correspondiente a la calle Gardenia, también con un portón electrónico, e incluso la llave del peatonal. La familia Molina también es beneficiaría. No es óbice para negarle su derecho el hecho de que su antecesor en título se comprometiera a pagar las cuotas por escrito. A esa fecha no existía la Ley Núm. 156, supra, ni la Orde-nanza que autorizara el sistema, y mucho menos la posibi-lidad de crear un gravamen mediante la inscripción en el Registro de la Propiedad. Igual solución se impone en cuanto a la familia de Arquímedes Ramírez. El consenti-miento que prestó el 15 de junio de 1989 —en vigor las *240Leyes Núms. 21 y 156, supra, e iniciado el trámite por la Asociación— fue sólo un endoso de la presentación y obten-ción del permiso; nunca suscribió el contrato de manteni-miento de cuotas. Recuérdese que ése fue el medio legítimo que se usó para obtener el compromiso y así se le presentó al Municipio.
Aclarados estos extremos, concentrémonos en los plan-teamientos constitucionales los cuales trascienden el pro-blema económico de las cuotas y van a la médula existen-cial de esta legislación. Aunque respetables, omitiremos pasar juicio sobre una serie de señalamientos no jurídicos que versan sobre consideraciones filosóficas y sociales, la erección de barreras sociales y los efectos negativos a corto y largo plazo de este tipo de sistema. Éstos corresponden más bien a escenarios tales como el legislativo, el político y otros. (18)
*241vn
En síntesis, contra el sistema de control de acceso los residentes opositores aducen que éste viola el Art. VI, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1, que dispone el uso de bienes públicos (calles, aceras y parques) sin man-dato de ley y, además, la utilización de fondos y propieda-des públicas para fines privados; la ausencia de un fin pú-blico legítimo y la “privatización” de las calles; violación del derecho a la libre expresión, asociación y libertad religiosa, en la medida en que el sistema impide el acceso a las calles *242y aceras públicas; infracción al derecho de intimidad al re-querírsele identificación a las personas que van a entrar a la comunidad, y una aplicación desigual del principio de igual protección de las leyes al permitir que algunos gru-pos de personas tengan acceso a las calles de determinada comunidad y otros no. Examinémoslos.
Nuestra Asamblea Constituyente en el Art. VI, Sec. 9 de la Constitución del E.L.A., supra, ed.1982, pág. 369, esta-bleció que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y fun-cionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”. Al interpretar esta disposición he-mos reiterado que un bien de dominio y uso público no es susceptible de enajenación o posesión privada —Ortiz Carrasquilla v. Municipio de Naguabo, 108 D.P.R. 366, 369 (1979); Rubert Armstrong v. E.L.A., 97 D.P.R. 588, 616 (1969); Balzac v. Registrador, 51 D.P.R. 757, 759 (1937)-salvo su desafectación y ello, mediante legislación.
Cónsono con ese enfoque de inspiración democrática, “[d]esde tiempos inmemoriales los parques, las plazas y las calles en Puerto Rico han constituido foros de divulgación, de intercambio y de crítica de ideas. Es en ellos en donde la conciencia ciudadana y particular forma de ver el mundo tienen impacto y repercuten. Son los foros públicos por ex-celencia para la divulgación y expresión de ideas. Las ca-lles en particular constituyen un instrumento eficaz de divulgación de ideas accesible para aquellos individuos y grupos que no cuentan con suficientes recursos económicos y que no tienen, por tanto, acceso a los medios de comuni-cación masiva como lo son la radio, la televisión y la prensa. Los derechos de expresión y el uso de las vías pú-blicas en Puerto Rico, Comisión de Derechos Civiles de Puerto Rico, 1971”. Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 241-242 (1988).(19)
*243Frente a esos usos y costumbres, surge la Ley Núm. 21, según enmendada, supra, vital para combatir la criminalidad. Ésta permite que la comunidad participe ac-tivamente mediante la autorización para “establecer meca-nismos que controlen los accesos” —(énfasis suplido) Expo-sición de Motivos de la Ley Núm. 21, supra, 1987 Leyes de Puerto Rico 67 — de los vehículos de motor y el uso público de calles y caminos. No impide ni prohíbe el uso público de las calles y aceras; más bien, permite algún grado de control de sus usos. La ley no traslada ni delega el manteni-miento de las calles, las aceras y los parques a los residen-tes, sino que, por el contrario, reconoce el deber de los organismos y funcionarios públicos de continuar brindando los servicios esenciales a la comunidad. No estamos propia-mente ante una legislación que persiga privatizar calles y aceras.
En rigor jurídico y científico, no cabe hablar propia-*244mente de privatización de aceras y calles.(20) Cabe reprodu-cir las manifestaciones del entonces Senador Fernando Martín García (P.I.P.), en ocasión de discutirse el 5 de marzo de 1992 el P. del S. 1200, enmendatorio de la Ley Núm. 21, supra:
Pero no nos engañemos, el efecto jurídico de esto no es, ni podría ser, es que no podría ser el de convertir una calle pública en Puerto Rico en una calle que es para uso exclusivo de los residentes,' para el cual tengan el poder legal de impedir, de impedir el acceso de nadie. Cuando la ley original habla otra vez ambiguamente de que no se puede prohibir el acceso a igle-sias, facilidades, parques, un parque y una calle no tienen jurí-dicamente naturaleza distinta, son ambas una tan pública como la otra. Proveen al ciudadano una facilidad tan una como la otra; no puede ser que yo puedo ir a la cancha de baloncesto a tirar canasto, pero si voy a la cancha de baloncesto a mirar el canasto se me prohíbe el acceso. Así es que legalmente el día en que se quiera permitir que una urbanización en efecto se con-vierta en un condominio, es decir, que pueda legalmente decir, “el que no vive aquí no puede entrar”, eso requiere una trans-formación jurídica mucho más compleja de la que está envuelta en esta ley. Y además, supondría, supondría que los vecinos se tendrían, primero que adquirir, adquirir las facilidades públi-cas entre ellas las calles. Y tendrían en su momento también que hacerse cargo de su reparación. Yo presumo que el País no está listo para esto, esto haría quebrar a cualquier asociación de vecinos, si se tuvieran que imponer el comprar la calle. Pero por otro lado tampoco podemos levantar falsas ilusiones sobre lo que estamos haciendo. Repito, en ese sentido las preguntas del senador Ramos me parecen acertadas. Nadie en Puerto Rico, no hay ley ésta, ni la anterior, que impida jurídicamente, no digo yo en términos prácticos, uno no vive ahí y ve un guar-dia, una barrera, se va para otro sitio. Pero nada que jurídica-mente impida que yo transite por una calle pública de Puerto Rico sin tener que proveerle explicaciones a nadie mientras sea una calle pública. Y digo esto, en primer lugar, porque es la verdad. Y en segundo lugar, para que aquellos que piensen que esta legislación debe ir más lejos que sepan que habría que *245hacer enmiendas más profundas. (Énfasis suplido.) XLIV (Núm. 19) Diario de Sesiones de la Asamblea Legislativa, págs. 373-374.
En el mismo tenor ha expuesto Serrano Geyls:
Recuérdese de entrada que lo que se pretende cerrar son ca-lles y parques públicos. Esos son lugares, como ha dicho el Tribunal Supremo de Estados Unidos, que el Estado “retiene en fideicomiso para el uso del público” y que desde tiempo inme-morial son los sitios preferidos para la comunicación pública e interpersonal. El estado no puede mantener el carácter público de esos lugares y a la vez entregarles su control a unas perso-nas privadas para que ellas excluyan al público de su uso. Es también de muy dudosa constitucionalidad que el Estado uti-lice dinero público para reparar calles y parques de los cuales se excluye al público y que benefician principalmente a ciertas personas privadas. (Énfasis suplido.) Serrano Geyls, supra, pág. 3.
VIII
Según hemos indicado, esta legislación tiene varios pro-pósitos: (1) lograr que la comunidad se involucre en la lu-cha contra el crimen; (2) disminuir la sobrecargada labor de vigilancia que ejerce la Policía, y (3) promover una ac-ción concreta e inmediata que “le devuelva la tranquilidad que nuestro pueblo requiere”.(21) Frente al comprobado uso desenfrenado de la combinación peatón-vehículo de motor, como instrumento preferido para la delincuencia, definitiva e indudablemente esos propósitos son legítimos y respon-den realmente a un interés apremiante gubernamental: proteger al ciudadano y controlar la criminalidad dentro del entorno residencial.
*246Nuestro repertorio jurisprudencial parte de la visión de que el destino del vehículo de motor es la vía pública y, por sus características, existe un tratamiento distinto constitu-cional para éstos, vis-á-vis los hogares. Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1981). Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982), reiteró “la diferencia conceptual y funcional entre una residencia o estructura (uso y ubicación fijos) y la movilidad y reglamentación de un vehículo de motor, al igual que la fluidez, rapidez y, en ocasiones, situaciones marginales en que ocurren los acon-tecimientos ...”. También aludimos a que el “uso por las vías públicas de un automóvil, la facultad en ley de detener para fines de infracción de las leyes de tránsito y caracte-rísticas del medio de locomoción, diluyen la razonable ex-pectativa de privacidad con referencia a otros tipos de propiedad”. (Énfasis en el original suprimido.) En Pueblo v. Malavé González, 120 D.P.R. 470, 479 (1988), señalamos que no podíamos ignorar que dada la movilidad del “auto-móvil en ocasiones es el medio utilizado por los delincuen-tes para sus actividades ilícitas y que con frecuencia es el producto del delito”.
De su faz, el estatuto en discusión es de contenido neutral, pues si bien establece una restricción, no prohíbe nin-gún tipo de expresión específica. Tampoco impide que sub-sistan otros canales adecuados de comunicación, pues salvaguarda el derecho a utilizar las calles y aceras como foros públicos, con una mínima limitación.
La Ley Núm. 21, supra, no define ni enumera qué me-didas deben adoptarse al implantar el control de acceso. No obstante, esa indefinición queda superada mediante el Reglamento Núm. 20, supra, adoptado por la Junta de Planificación. Éste, de manera específica, establece —como parámetros— las condiciones necesarias que forman parte del permiso concedido por el Municipio. Ello implica que toda ordenanza, que a esos efectos se apruebe, incorpora de jure esas condiciones y requisitos.
*247Sin embargo, los residentes opositores sostienen que la Asociación, en su Reglamento Interno de Control de Acce-sos de la Urbanización Mansiones de Río Piedras (en ade-lante Reglamento Interno), vedó la entrada a personas que desean entregar hojas sueltas.(22) Efectivamente, la See. 7 del Reglamento Interno, in fine, “limita el acceso de grupos privados que vienen a distribuir hojas sueltas, religiosas o cualesquiera otros, entendiéndose que esta limitación no cubre el acceso de servicios de basura, de leche, de cartero, de luz eléctrica, de agua y tel[é]fono, etc.”. Apéndice A, Re-glamento Interno de Control de Accesos de la Urbanización Mansiones de Río Piedras. Esta disposición reglamentaria es impermisible y no puede prevalecer. La prohibición de entrada a la comunidad a esas personas impide el ejercicio de su derecho a la libre expresión y asociación, en contra-vención con lo dispuesto en la Constitución.(23)
Finalmente, los residentes opositores argumentan que el control implantado invade el derecho a la intimidad de los visitantes y residentes, pues el guardián de seguridad requiere al visitante que identifique al residente que va a visitar y lleva un registro.
IX
La práctica generalizada —utilizada por la Asociación— consiste en que el guardián de seguridad privado desde la caseta pide a los ciudadanos que se identifiquen con su *248nombre y la residencia que van a visitar. Establece el primer párrafo de la See. 7 del Reglamento Interno:
Toda persona no-residente en la Urbanización que desee vi-sitar, familiares, amigos, etc. tendrá acceso a la Urbanización exclusivamente por la entrada de la Calle Begonia donde de-berá identificarse con el guardia de seguridad y mencionar el motivo de su visita. El guardia de seguridad tomará el nombre del visitante, así como una descripción breve del vehículo con el número de tablilla y el nombre del residente hacia donde se dirige. (Enfasis suplido.) Apéndice A, Reglamento Interno de Control de Accesos de la Urbanización Mansiones de Río Piedras.
Esa acción, fundamentada en el aludido Reglamento debe examinarse al amparo de nuestros pronunciamientos sobre el derecho a la intimidad.
En Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 62 (1986), nos reafirmamos en que los “derechos a la dignidad, integridad personal e intimidad son derechos constitucio-nales fundamentales que gozan de la más alta jerarquía y constituyen una crucial dimensión en los derechos humanos. Su protección es necesaria para que se pueda lograr una adecuada paz social o colectiva. Una persona respetada en su intimidad y dignidad —que no es otra cosa que el amplio y, en ocasiones, complejo mundo interior individual— sentirá y vivirá la paz, el respeto y la conside-ración merecida por todo ser humano en una sociedad. Es de esperarse, pues, que esos mismos sentimientos, vitales para una ordenada, racional y pacífica convivencia social, sean proyectados de manera efectiva a nuestro orden social”.
El sistema de control de acceso establecido por la Aso-ciación en este caso, en la medida en que exige a los visi-tantes divulgar información personal sobre el propósito de su paso por una vía pública, ciertamente interfiere con la intimidad. Además, incide en la intimidad de los residentes opositores ya que el guardián obtiene conocimiento y man-tiene un registro de las personas que visitan sus residen-*249cías, “santuario” tradicional del ciudadano. Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20, 29 (1974).
El derecho a la intimidad opera ex proprio vigore y es oponible entre partes privadas. Arroyo v. Rattan Specialties, Inc., supra, pág. 64, y casos allí citados.
Ahora bien, ante la alta incidencia del crimen en nues-tro país y el papel significativo del vehículo de motor, com-binado con el crimen del delincuente peatonal, como medio preferido, la necesidad de prevenirlo y la tranquilidad que debe haber en los hogares de nuestras urbanizaciones y comunidades, es evidente que estamos ante un interés apremiante susceptible de permitir alguna interferencia con el derecho a la intimidad.(24) Aunque para algunas per-sonas los portones eléctricos, brazos mecánicos y otras ba-rreras físicas, unido a la figura de autoridad de un guar-dián de seguridad, puedan tener un efecto intimidante o disuasivo (chilling effect) —o resultar mortificante o irri-tante— la “protección más liberal de los derechos del indi-viduo ... establecida ... en [la] carta de derechos, no puede perder de vista el básico principio de que la salud del pueblo es la suprema ley. Los derechos individuales tienen que entenderse dentro del cuadro general de la sociedad con arreglo a las limitaciones inherentes a la vida en común”. (Énfasis suplido.) 4 Diario de la Convención Constituyente. “No concebimos derecho de posición preferente a la liber-tad de estar y sentarse tranquilo en su casa.” Sucn. de Victoria v. Iglesia Pentecostal, supra, pág. 23. “[U]na vida íntima familiar ... goza de primogenitura en nuestra des-cendencia constitucional.” P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 338 (1983). Estamos ante unos intereses que reclaman ser armonizados, sin caer en intromisiones *250excesivas. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). Hagámoslo.
X
Primero, por imperativo constitucional la intromisión permisible tiene que ser mínima, es decir, el guardián de seguridad puede preguntar y anotar el nombre y número de la tablilla del vehículo, y para confirmar esa informa-ción exigir la licencia de conductor y del vehículo. De no suministrarse esa información y documentos, podrá legíti-mamente negar la entrada.
Segundo, el guardián de seguridad puede inquirir el mo-tivo de la visita, lugar específico hacia dónde se dirige e incluso a quién en particular va a visitar. Sin embargo, esa y cualquier otra información adicional, debe ser suminis-trada voluntariamente', el dejar de proveerla no podrá in-vocarse como única razón para negarse el acceso. Salvo que el residente lo autorice por escrito, el guardián no puede llevar un registro de las personas que voluntariamente han manifestado que van a visitarlo. De lo contrario, “al propietario al que se le imponga la medida verá cómo un guardián de seguridad inescrupuloso puede tomar nota de cu[á]ndo y qui[é]n lo visita, de sus hábitos de vida y de toda una serie de detalles de su vida íntima que, por más hon-rosa que sea, él desea y tiene derecho a que permanezca íntima”. Luis Muñiz Argüelles, Ponencia ante la Junta de Planificación de P.R. sobre el Borrador Reglamento Control, 18 de agosto de 1987, pág. 5. (Énfasis suplido.) Caso Núm. RE-91-139, Alegato de triplica de la parte recurrida, Apéndice I, pág. 31.
Tercero, en cuanto a los visitantes peatonales, el guar-dián de seguridad puede exigirles sus nombres y algún tipo de identificación. De igual modo, puede requerirles que vo-luntariamente informen el propósito y destino, pero la ne-gativa a proveerla tampoco será motivo ni razón para im-*251pedírseles la entrada. Aunque el debate legislativo de la Ley Núm. 21, supra, es escaso, el P. del S. 1436 —Ley Núm. 156, supra— clarifica que se consideró que A.R.Pe. (ahora el municipio) “no puede dar permiso para ningún tipo de control de acceso, a menos que no haya la libertad y la facilidad de acceso para todas las personas, incluyendo a los impedidos”. (Énfasis suplido.) Diario de Sesiones de 12 de mayo de 1988, pág. 1585.
Cuarto, la sola negativa a suministrar la información adicional y voluntaria antes referida, enfatizamos, no po-drá invocarse para impedir la entrada de la persona, a me-nos que bajo las correspondientes Reglas de Procedimiento Criminal proceda válidamente un arresto.(25) Tampoco será óbice para que preventivamente el guardián de seguridad *252active aquellos sistemas de seguridad y vigilancia que exis-tan en situaciones potencialmente peligrosas o altamente sospechosas, según lo ameriten las distintas circunstancias o que se solicite la ayuda e intervención directa e inmediata de la Policía.
Quinto, para beneficio y orientación de toda la ciudada-nía, la información sobre vehículos de motor que deberá suministrarse y susceptibles de corroborarse documental-mente (nombre, tablilla y licencias, respectivamente); la voluntariedad de la información sobre motivo de la visita, destino y acceso vehicular y peatonal, y las consecuencias que conllevan, deberán explicarse y hacerse constar en ró-tulos y avisos en sitios visibles en las área de control.
Sexto, demás está decir que cualquier abuso de poder ex-pone a la Asociación, al guardián de seguridad y su patrono a las acciones remediales judiciales correspondientes.
En conclusión, reafirmamos que bajo nuestra Constitu-ción todos los ciudadanos tienen derecho a utilizar pacífi-camente las calles, las aceras y los parques de cualquier comunidad que haya establecido el sistema de control de acceso vehicular y peatonal. Sin embargo, “[é]stos no tie-nen más derechos que sus vecinos”. Pueblo v. Hernández Colón, 118 D.P.R. 891, 905 (1987). La Ley Núm. 21, según enmendada, supra, que forma parte de un plan vital e integral gobierno-ciudadanía para combatir el crimen, es constitucional. No limita de manera absoluta el acceso de las aceras y vías públicas. “El fin de la Constitución es la convivencia social con respeto y justicia para todos. Su vi-talidad descansa en su dinamismo. Es un documento que rebasa las preferencias personales de sus autores y plasma las esperanzas de ulteriores generaciones. Su factura es moderna, de lenguaje claro y sencillo, susceptible a una continua renovación. No está escrito en lengua extinta, ar-duo de descifrar y referente a asuntos esotéricos. Interpre-tamos una Constitución, no los Rollos del Mar Muerto. *253Nuestra decisión no es incompatible con las garantías que un Estado democrático debe a sus ciudadanos.” P.R. Tel. Co. v. Martínez, supra, págs. 349-350.
En protección del derecho a la intimidad, reiteramos que los guardias de seguridad que implantan los controles de acceso pueden preguntar y llevar un registro del nombre del conductor y el número de tablilla del vehículo de motor. Pue-den corroborar esa información pidiendo que se les muestre la licencia del conductor y la del vehículo. La disposición del Reglamento Interno —de que el guardián de seguridad pre-guntará al visitante la información adicional (motivo y nom-bre del residente al que va a visitar)— debe entenderse voluntaria. No pueden compulsoriamente inquirir el motivo y destinatario de la visita. Mantener un registro al efecto requiere autorización del residente. Sujeto a la identifica-ción debida, reconocemos además el libre acceso peatonal. Cualquier otra información será brindada sobre fundamen-tos voluntarios. A la brevedad posible la Asociación enmen-dará su reglamento para armonizarlo con esta decisión y, además, adoptará interinamente las medidas correspondien-tes para fijar los rótulos y avisos necesarios, según aquí or-denado; ello, sin menoscabo de implantar cualesquiera otras medidas permanentes que la Junta de Planificación adopte al revisar el Reglamento Núm. 20, supra, para actualizarlo a estos pronunciamientos.
Por los fundamentos expuestos, confirmaríamos la sen-tencia en el caso Civil Núm. KPE-90-1382 que reconoció acceso igualitario y ordenó a la Asociación entregarles el control (beeper) y a llave a los demandantes sin pagar las cuotas de mantenimiento. Revocaríamos la resolución emi-tida en los casos consolidados Civil Núm. KAC-90-1233 y sumariamente desestimaríamos las demandas incoadas contra los residentes en cobro de tales cuotas.
Continuaría dilucidándose en instancia las reclamacio-nes por daños y perjuicios contra la Asociación. Dicho foro *254velaría y, además, quedaría autorizado a adoptar las pro-videncias necesarias para el fiel cumplimiento de nuestro mandato.
XI
Como EPÍLOGO, lamentamos no haber podido conven-cer a la mayoría del Tribunal de acoger totalmente nuestra propuesta originalmente circulada y adjudicar también, sin más demora, los planteamientos constitucionales. Salvo en su imaginación, no existe controversia sobre he-chos esenciales que lo impidan. Artificialmente pretenden crearla en torno al contenido, vigencia y forma de implan-tación del Reglamento Interno. A esos efectos nos dicen que los residentes opositores no acompañaron ningún docu-mento que avalara su contención ni demostraron que la Asociación esté poniendo en vigor dicho reglamento. Opi-nión mayoritaria, pág. 217. A renglón seguido afirman “desconoce[r] la práctica actual de los guardianes que atienden la entrada en la intersección de las calles Begonia y Lirio, y la dinámica entre éstos y las personas que inten-tan entrar a Mansiones”. (Énfasis en el original.) Opinión mayoritaria, pág. 217. Con este aserto, la mayoría entra en el mundo de los ciegos y arbitrariamente soslaya los he-chos establecidos en los documentos y autos del caso.
Se trata de unas aseveraciones genéricas, incorrectas y confusas. Merecen precisarse y aclararse. Los autos y do-cumentos descartados por la mayoría revelan diáfana-mente la existencia de un (1) sólo Reglamento Interno de Control de Accesos de la Urbanización Mansiones de Río Piedras, aprobado el 29 de mayo de 1990, enmendado pos-teriormente el 3 de octubre de 1991. Otro documento con-tiene las “reglas básicas” para el uso más efectivo del sis-tema al reinstalarse el control de acceso el 3 de mayo de 1991.
En lo pertinente (sección 7), la copia del Reglamento In-*255terno presentada por los residentes opositores es igual y contiene el mismo texto que la copia sometida por la Asociación. En este extremo, su lenguaje original permane-ció intacto al ser enmendado. Incluso, el Secretario de Jus-ticia, por conducto de la Procuradora General, en su ale-gato (Caso Núm. RE-91-139, Informe de la Procuradora General, pág. 55), no cuestiona su vigencia y citó su See. 7, supra, para renuentemente aceptar que, si bien “pudiese contener alguna disposición que infrinja el derecho a la intimidad de los residentes objetantes no tiene nada que ver con la ley”. íd., pág. 54.
La mayoría del Tribunal parece olvidar el aforismo elemental de “admisión de parte, relevo de prueba”. Desde el 26 de julio de 1990 la Asociación en su demanda invocó la existencia de dicho reglamento y expuso que, a tenor con él, los vehículos de los residentes identificados con una calco-manía tenían “paso libre sin ningún tipo de restricción”, pero que a “los no residentes se les requiere identificarse con el guardia de seguridad y mencionar el motivo de su visita”. Caso Núm. CE-91-786, Petición de certiorari, Apén-dice I, pág. 24. ¿Cómo puede entonces la mayoría decir que desconoce las disposiciones reglamentarias y así intentar crear dudas y controversias donde no las hay? ¿Cómo pue-den seriamente afirmar que no se demostró que en la prác-tica se sigue ese reglamento? ¿Qué otro propósito podría tener la presentación del Reglamento Interno por la Aso-ciación y los residentes opositores? Creemos que están sub-estimando la inteligencia de todas las partes, restándole valor forense y seriedad al proceso probatorio judicial ha-bido en el tribunal de instancia. En definitiva, no hay mar-gen para especular en lo referente a la See. 7, supra, su operación y las restricciones y violaciones reglamentarias a los derechos a la libertad de expresión, culto y protección a la intimidad.
Unimos como Apéndice A a este disenso dichos docu-mentos, cuya legitimidad está fuera de toda duda. De ese *256modo el lector podrá corroborar directamente, sin necesi-dad de interpretaciones, dónde radica la verdad. Le reve-lará contundentemente la existencia de las disposiciones reglamentarias antes transcritas, cuya inconstitucionali-dad surge de su faz.
De hecho, las partes coinciden en cuanto a la forma y manera limitante en que se ha puesto en vigor dicho reglamento. De sus escritos y alegatos no surge cuestiona-miento o duda. Nada hay en los autos que revele que su implantación se haya desviado de las referidas normas reglamentarias. En este extremo el error de la mayoría es grave y los conduce a otro mayor. Los lleva a afirmar que desconocen “la práctica actual de los guardianes” —(énfa-sis en el original) opinión mayoritaria, pág. 217 — que no saben cuál información se pide a los visitantes vehiculares y peatonales; que desconocen la existencia de un registro de visitantes y que ignoran las limitaciones impuestas a los grupos religiosos. Id. Al cualificar así la mayoría su argumento (“práctica actual”), simplemente tratan de su-perar la realidad fáctica expuesta. Introducen una peli-grosa nueva técnica adjudicativa apelativa, esto es, a par-tir de esta decisión todo litigante vendrá obligado a “actualizar” constantemente los hechos probados.
Pasan por alto “las reglas básicas para un más efectivo control de acceso” antes aludidas (Apéndice A, IV, de esta ponencia), que en lo pertinente demuestran la práctica si-guiente:
1. Los residentes identificarán sus vehículos con el “sticker” del timón en el lado izquierdo del cristal delantero. Para que el guardia identifique fácilmente el “sticker”, colóquele un papel blanco detrás. El guardia permitirá el acceso inmediatamente y sin requerir identificación a todos los residentes en vehículos con “sticker”. Todo vehículo sin “sticker” tiene que identificarse con el guardia de seguridad para lograr acceso a la urbanización. Consiga el “STICKER” DE SU AUTOMOVIL EN LA CALLE GARDEN, FA, MATTEI.
2. Todos los visitantes se detendrán en el área del micrófono, se identificarán con el guardia (informará el nombre y apellido y *257nombre y dirección del residente que va a visitar). Para nuestra seguridad, no se permitirá el acceso al visitante que no sepa el nombre y la dirección del residente que viene a visitar. Infórmele a sus familiares y amigos del proceso de identificación con el guardia para lograr acceso.
3. Cuando un residente celebre una actividad con muchos invi-tados, le recomendamos que haga una lista de los invitados y se la entregue al guardia. Esto facilitará el acceso y evitará los tapones innecesarios.
4. Los visitantes para prácticas deportivas en el Parque de Mansiones tienen que estar autorizados por la Asociación Recreativa. El guardia le permitirá el acceso al Parque a las personas incluidas en la lista que nos suministre la Asociación Recreativa.
5. Los residentes que tengan personas que le vayan a dar ser-vicio pueden darle los nombres al guardia para facilitarle el acceso.
6. Los visitantes que vengan a la urbanización después de las 10:00 pm serán anunciados al residente por teléfono. Se permi-tirá el acceso solamente si el residente lo autoriza. Asegúrese de que la Asociación tenga su número de teléfono para poder avi-sarles estas visitas nocturnas. (Énfasis suplido y en el original.) Opinión disidente, Apéndice A-IV.
Toda esta ceguera temporal fáctica nos recuerda “la cen-sura expresada por Bentham al efecto de que el arte de la jurisprudencia consiste ep. desconocer metódicamente lo que todo el mundo sabe”. (Énfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943). Repe-timos, no existen controversias de hechos; han sido creadas ficticiamente para evadir tener que resolver los plantea-mientos constitucionales. Unimos también como Apéndice B las páginas correspondientes a los escritos de las partes que revelan parte de esa discusión.
Al rehusar la mayoría decidir los planteamientos cons-titucionales adecuadamente presentados y discutidos por los residentes opositores Caquías Mendoza etc. y demás partes, acogen la postura del Secretario de Justicia. Así, la propia mayoría se encarga de restarle importancia y valor de precedente a su opinión. Como método adjudicativo tiene el serio defecto de que no precisa los deberes y dere-chos, deja de proveer soluciones y omite remediar los *258excesos. Una vez más se apartan injustificadamente de honrar el principio de stare decisis . Peligrosamente redu-cen a un estado de hibernación judicial los pronunciamien-tos de Pueblo v. Hernández Colón, supra, en que reconoci-mos la legitimación activa de los litigantes para defender los derechos de terceros no presentes en un caso “en el área de los derechos constitucionales de libertad de expresión y asociación”. Pueblo v. Hernández Colón, supra, pág. 898.
Ese proceder pilatesco contribuye a que subsistan las dudas, arbitrariedades, abusos y malos entendidos entre la ciudadanía, residentes, asociaciones de residentes, muni-cipios y demás agencias encargadas de implantar la legis-lación que autoriza el cierre de calles y control de acceso como mecanismo para reducir la criminalidad en las urbanizaciones.
Hace siglos Aristóteles, en uno de sus célebres pasajes de la Ética a Nicomaco, (M. Araujo y J. Marías, trads.) Madrid, Centro de Estudios Constitucionales, 1985, Libro IV, 4, nos dijo que “[c]uando los hombres dudan del medio justo recurren al juez, y esto es como si recurriesen a lo justo mismo, porque el juez debe ser a modo de lo justo animado”. ¿Es justicia viviente la opinión mayoritaria? ¿Efectiva y rápida? Ambas interrogantes son en la nega-tiva; aunque ciertamente al llevar la mayoría a lo absurdo la sabia doctrina de no resolver cuestiones constitucionales innecesariamente logra mantener la incertidumbre y pos-poner lo imposponible.
Aún así, la mayoría no ha podido evitar y se ha visto forzada a penetrar, aunque tímidamente, en la dimensión constitucional del caso. Así trasluce de la crucial directriz impartida al tribunal de instancia de que “deber[á] siem-pre tener presente su deber de interpretar la Constitución de manera que pued[a] garantizar su vigor y relevancia ante las realidades de nuestros tiempos” (énfasis suplido), opinión mayoritaria, pág. 189, y, además, aplicar el criterio de “razonabilidad” al evaluar la ley. Opinión mayoritaria, *259pág. 207. Si a esos pronunciamientos unimos las conclusio-nes específicas, el significado y el “compromiso solemne” que explica el Juez Asociado Señor Rebollo López en su Opinión de ¡conformidad!, pág. 336, y, también, todos los “señalamientos idóneos” de la Opinión de ¡conformidad! del Juez Asociado Señor Fuster Berlingeri, pág. 337 —en-tre los cuales se destaca su criterio de que constitucional-mente el derecho de expresión “no significa que cualquier persona puede exigir el libre acceso a cualquier calle o par-que a cualquier hora del día para cualquier fin” (opinión de conformidad del Juez Asociado Señor Fuster Berlingeri, pág. 346)— anticipamos que aunque tardíamente, en el fu-turo, la mayoría sostendrá la constitucionalidad de la Ley Núm. 21, según enmendada, supra, siguiendo en términos generales, con lenguaje distinto y algunas modificaciones, el marco conceptual, las ideas y los restantes pronuncia-mientos concebidos y propuestos en esta opinión.

*260
APÉNDICE A

Contestación a Interrogatorio I HH
II - Reglamento Interno de Control de Accesos de la Urbanización Mansiones de Río Piedras, apro-bado originalmente el 29 de mayo de 1990
III - Reglamento Interno de Control de Accesos de la Urbanización Mansiones de Río Piedras
IV - Reglas para un Más Efectivo Sistema de Control de Acceso
V - Reglamento Interno de Control de Accesos de la Urbanización Mansiones de Río Piedras, según enmendado el 3 de octubre de 1991
*261[[Image here]]
*262APÉNDICE [II]
REGLAMENTO INTERNO DE CONTROL DE ACCESOS DE LA URBANIZACIÓN MANSIONES DE RÍO PIEDRAS
Sección 1.00 - Disposiciones Generales
1.01 - Título - Este Reglamento se denominará y citará como “Reglamento Interno de Control de Accesos de la Ur-banización Mansiones de Río Piedras” y será parte integral del Reglamento de la Asociación de Residentes de Mansio-nes de Río Piedras.
1.02 - Autoridad - Este Reglamento se adopta al am-paro de la Ley Núm. 21 del 20 de mayo de 1987, según enmendada, al Reglamento de Planificación Núm. 20, co-nocido como “Reglamento de Control de Tránsito y Uso Pú-blico de calles locales y a la Ordenanza del Municipio de San Juan Núm. 40 - Serie 1989-90.
1.03 - Propósito - El propósito de este Reglamento es el establecer las normas y procedimientos para el estableci-miento, uso y mantenimiento de los controles de acceso establecidos o que se establezcan en la Urbanización Man-siones de Río Piedras, así como las acciones a tomarse por el incumplimiento a lo establecido.
1.04 - Aplicación - Las disposiciones contenidas en este Reglamento aplicarán y cubrirán a todo residente, invi-tado, o cualquier persona que desee tener acceso a la Urbanización.
1.05 - Vigencia - Este Reglamento comenzará a regir una vez aprobado por la Asamblea General de Residentes de la Urbanización Mansiones de Río Piedras a tenor con la Ordenanza Núm. 40 - Serie 1989-90 emitida por el Mu-nicipio de San Juan autorizando el cierre y control de los accesos a la Urbanización.
1.06 - Términos empleados - Cuando así se justifique su uso en este Reglamento, se entenderá que toda palabra *263usada en singular también incluye el plural y viceversa y el masculino incluirá el femenino y viceversa.
1.07 - Interpretación del Reglamento - La Asociación de Residentes de la Urbanización Mansiones de Río Piedras podrá, mediante resolución al efecto, clarificar o interpre-tar las disposiciones de este Reglamento que creen o pue-dan crear conflicto de intereses en armonía con los fines y propósitos generales de la Ley Núm. 21 del 30 de mayo de 1987, según enmendada, el Reglamento de Planificación Núm. 20 y la Ordenanza Núm. 40 del Municipio de San Juan - Serie 1989-90.
1.08 - Violaciones - Cualquier violación o incumpli-miento a las disposiciones de este Reglamento estará su-jeta a aquellas acciones administrativas que aquí se consignan.
1.09 - Cláusula de Salvedad - Si cualquier disposición, palabra, oración, inciso, subsección o sección del presente Reglamento fuera impugnada por cualquier razón ante un Tribunal y declarada inconstitucional o nula, tal sentencia no afectará, menoscabará o invalidará las restantes dispo-siciones y partes de este Reglamento, sino que su efecto sólo se limitará a las disposiciones, palabras, oraciones, in-cisos, subsección o sección así declarada inconstitucional o nula y la nulidad o invalidez de cualquier disposición, pa-labra, oración, inciso, subsección, sección en alguno caso específico no afectará o menoscabará su aplicación o vali-dez en cualquier otro caso, excepto cuando expresamente se invalide para todos los casos.
Sección 2. - Definiciones
1) Acceso - cualquier espacio que permita la entrada o salida de los predios de la Urbanización Mansiones de Río Piedras.
2) Asociación - es la Asociación de Residentes de la Ur-banización Mansiones de Río Piedras, Inc.
*2643) Persona - Toda persona natural o jurídica, pública o privada y cualquier agrupación de ellas.
4) Propietario - dueño de un solar o residencia en la Urbanización.
5) Residente - persona que reside en la Urbanización y que puede o no ser el dueño de la propiedad que ocupa.
6) Urbanización - es el grupo de viviendas y demás fa-cilidades vecinales con su extensión territorial que lleva el nombre de Urbanización Mansiones de Río Piedras.
7) Vía - es las calles de la Urbanización.
8) Control de acceso - la forma de reglamentar la en-trada y salida a la Urbanización.
9) Miembro - familia residente en la Urbanización que está acogida a la membresía de la Asociación.
Sección 3. - Control de Acceso
La Urbanización tiene sólo dos accesos para la entrada y salida a la misma. Mediante la Ordenanza Núm. 40 del Municipio de San Juan Serie 1989-90, el Municipio de San Juan autorizó el cierre de la Calle Begonia mediante el uso de caseta con guardia de seguridad y portones mecánicos y el cierre de la Calle Gardenia Esquina Lirio mediante el uso de portones eléctricos controlados por “Beeper”.
Sección 4. - Uso de Controles de Acceso
Toda familia que sea miembro activo de la Asociación tendrá derecho a recibir mediante un depósito de $35.00 un “Beeper.
Aquellas familias miembros que deseen y posean más de un automóvil podrán tener “Beepers” adicionales, siem-pre y cuando paguen el depósito correspondiente por cada “Beeper” y demuestren mediante evidencia fehaciente que los “Beepers” adicionales serán utilizados por los automó-viles que poseen mediante título de los mismos.
Aquellas familias que no sean miembros de la Asocia-*265ción utilizarán el acceso de la Calle Begonia Esquina Lirio donde se encuentra el Guardia de Seguridad. Disponién-dose que el "Beeper” es propiedad de la Asociación de Re-sidentes, Inc. El uso del “Beeper” se obtiene por la aporta-ción de un depósito de $35.00 para los residentes miembros. Si éstos lo prestan o transfieren a personas no-residentes o no-miembros se les privará del beneficio, soli-citándoles la entrega de dicho “Beeper” y devolviéndoles el depósito.
El acceso de la Calle Gardenia provee un portón peato-nal controlado por llave la cual estará disponible sólo a los residentes que expresamente la soliciten y demuestren la necesidad de poseer la misma. Disponiéndose, que si la llave se perdiere, el residente no podrá solicitar otra hasta pasados treinta (30) días de que notificase por escrito la referida pérdida.
El costo de la llave será de $15.00. Disponiéndose, que para mayor seguridad el portón de la Calle Gardenia y Lirio estará cerrado de 10:00 RM. a 6:00 A.M. y el acceso vehicular a la Urbanización será únicamente por el portón de las Calles Begonia y Lirio, donde está ubicada la caseta del Guardia.
Sección 5. - Uso de Calcomanías
Para la fácil identificación de los automóviles de los re-sidentes de la Urbanización se les proveerá una calcoma-nía debidamente identificada, la cual deberá adherirse en el lado izquierdo del cristal delantero del automóvil de todo aquel residente que demuestre mediante evidencia feha-ciente que el vehículo es de su propiedad. Disponiéndose, que todo residente es responsable de quitarle la calcoma-nía al automóvil cuando el carro fuese vendido o cuando hay que sustituir la calcomanía por alguna razón se traerá la calcomanía vieja y entonces se sustituirá.
*266Sección 6. - Cuota
Se cobrará una cuota mensual a todos los miembros de la Asociación de Cuarenta y Cinco Dólares ($45.00), los cuales sustituirán la cuota establecida en el Reglamento de la Asociación de Residentes en su Sección 8; la cual irá destinada al pago de guardia de seguridad, costos de man-tenimiento de los sistemas electrónicos, pagos de agua, luz y teléfono de la caseta del guardián de seguridad y cual-quier otro gasto incidental para el adecuado funciona-miento de los controles de acceso, así como para cualquier otra obra o gasto que sea necesario realizar en la Urbani-zación a tenor con los propósitos generales y específicos que crearon la Asociación.
Disponiéndose que durante los primeros tres meses el pago de la cuota irá destinado a cubrir los gastos de cons-trucción e instalación del sistema. El pago de la cuota se hará al principo de cada mes. Se dispone además, que de la Asociación estar solvente económicamente después de rea-lizar los gastos de funcionamiento y mantenimiento del sis-tema de control de acceso, así como cualquier otro gasto incidental, podrá destinarse mediante Resolución al efecto, parte de ese sobrante a la Asociación Recreativa de la Ur-banización para el mantenimiento del Parque.
Sección 7. - Entrada Controlada a No-Residentes
Toda persona no-residente en la Urbanización que desee visitar familiares, amigos, etc. tendrá acceso a la Urbani-zación exclusivamente por la entrada de la Calle Begonia donde deberá identificarse con el guardia de seguridad y mencionar el motivo de su visita. El guardia de seguridad tomará el nombre del visitante, así como una descripción breve del vehículo con el número de tablilla y el nombre del residente hacia donde se dirige.
En caso de que algún residente-miembro haya dado ins-trucciones para ser llamado antes de dejar pasar a alguien, el guardia le notificará la visita telefónicamente.
*267Aquellos residentes miembros con actividades especia-les en su hogar, que tengan visitantes asiduos a su residen-cia, podrán dar la lista al Guardia de Seguridad para faci-litar el proceso de acceso.
Visitantes autorizados por la Asociación Recreativa de Mansiones de Río Piedras para ofrecer servicios o partici-par de actividades deben ser informados a la Asociación para que éstos impartan las instrucciones al Guardián.
Los proveedores de serivicios privados deberán identifi-carse con el Guardia de Seguridad y éste deberá cotejar por vía telefónica o mediante autorización escrita, el acceso de los mismos.
Se limita el acceso de grupos privados que vienen a dis-tribuir hojas sueltas, religiosas o cualesquiera otros, enten-diéndose que esta limitación no cubre el acceso de servicios de basura, de leche, de cartero, de luz eléctrica, de agua y de teléfono.
Sección 8. - Lista de Miembros
La Asociación llevará un control mensual de sus miembro[s] y del pago de cuotas. Miembros que se tarden en pagar dos mensualidades o más se les eliminará el de-recho a “Beeper” y pasarán a ser considerados como resi-dentes no-miembros.
Sección 9. - Administración
El establecimiento, uso y mantenimiento del Control de Acceso de la Urbanización estará adscrita a la Asociación como una de sus funciones encaminadas a fomentar la se-guridad personal y de la propiedad en la Urbanización de forma tal que tienda a mejorar la calidad de vida y la tran-quilidad emocional de las familias que allí residen.
La Asociación designará a un miembro de la Junta para ser responsable de dar las instrucciones al Guardia y de supervisar que el Guardia esté cumpliendo con el sistema de identificar y registrar los datos requeridos a los *268visitantes. Ese miembro de la Junta será responsable de recibir las observaciones o querellas de los residentes sobre el funcionamiento del sistema y tendrá la potest[ad] de de-cidir la acción a seguir para corregir o modificar el proce-dimiento práctico establecido siguiendo las normas esta-blecidas en este Reglamento. Disponiéndose, que cualquier procedimiento no contemplado en las normas de este Re-glamento, se discutirá en la próxima reunión de la Asociación.
Todo cambio en procedimiento se notificará a los resi-dentes por escrito indicándose la fecha de efectividad del mismo.
Sección 10. - Cobro de Cuotas
Para facilitar el cobro de la cuota mensual, los miem-bros de la Asociación podrán optar por escoger pagos de descuento automático con el Banco Popular o el Sistema de Cobro de Cuotas conocido como Edu-pago también del Banco Popular y el Pago Directo.
Sección 11. -
La Asociación hará gestiones encaminadas a conseguir un seguro de responsabilidad pública que cubra el control de acceso de la urbanización.
Sección 12. - Este Reglamento podrá ser enmendado únicamente en Asamblea General de Residentes de la Ur-banización Mansiones de Río Piedras.
APROBADO: Hoy 29 de mayo de 1990 en Asamblea General de Residentes.
Presidenta
*269[APÉNDICE III]
REGLAMENTO INTERNO DE CONTROL DE ACCESOS DE LA URBANIZACIÓN MANSIONES DE RÍO PIEDRAS
Sección 1.00 - Disposiciones Generales
1.01 - Título - Este Reglamento se denominará y citará como “Reglamento Interno de Control de Accesos de la Ur-banización Mansiones de Río Piedras” y será parte integral del Reglamento de la Asociación de Residentes de Mansio-nes de Río Piedras.
1.02 - Autoridad - Este Reglamento se adopta al am-paro de la Ley Num. 21 del 20 de mayo de 1987, según enmendada, al Reglamento de Planificación Num. 20, co-nocido como “Reglamento de Control de Tránsito y Uso Pú-blico de calles locales y a la Ordenanza del Municipio de San Juan Num. 40 - Serie 1989-90.
1.03 - Propósito - El propósito de este Reglamento es el establecer las normas y procedimientos para el estableci-miento, uso y mantenimiento de los controles de acceso establecidos o que se establezcan en la Urbanización Man-siones de Río Piedras, así como las acciones a tomarse por el incumplimiento a lo establecido.
. 1.04 - Aplicación - Las disposiciones contenidas en este Reglamento aplicarán y cubrirán a todo residente, invi-tado, o cualquier persona que desee tener acceso a la Urbanización.
1.05 - Vigencia - Este Reglamento comenzará a regir una vez aprobado por la asamblea General de Residentes de la Urbanización Mansiones de Río Piedras a tenor con la Ordenanza Num. 40 - Serie 1989-90 emitida por el Mu-nicipio de San Juan autorizando el Cierre y control de los accesos a la Urbanización.
1.06 - Términos empleados - Cuando así se justifique su uso en este Reglamento, se entenderá que toda palabra usada en singular también incluye el plural y viceversa y el masculino incluirá el femenino y viceversa.
*2701.07 - Interpretación del Reglamento - La Asociación de Residentes de la Urbanización Mansiones de Río Piedras podrá, mediante resolución al efecto, clarificar o interpre-tar las disposiciones de este Reglamento que creen o pue-dan crear conflicto de intereses en armonía con los fines y propósitos generales de la Ley Num. 21 del 30 de mayo de 1987, según enmendada, el Reglamento de Planificación Num. 20 y la Ordenanza Num. 40 del Municipio de San Juan - Serie 1989-90.
1.08 - Violaciones - Cualquier violación o incumpli-miento a las disposiciones de este Reglamento estará su-jeta a aquella acciones administrativas que aquí se consignan.
1.09 - Cláusula de Salvedad - Si cualquier disposición, palabra, oración, inciso, subsección o sección del presente Reglamento fuera impugnada por cualquier razón ante un Tribunal y declarada inconstitucional o nula, tal sentencia no afectará, menoscabará o invalidará las restantes dispo-siciones y partes de este Reglamento, sino que su efecto sólo se limitará a las disposiciones, palabras, oraciones, in-cisos, subsección o sección así declarada inconstitucional o nula y la nulidad o invalidez de cualquier disposición, pa-labra, oración, inciso, subsección, sección en alguno caso específico no afectará o menoscabará su aplicación o vali-dez en cualquier otro caso, excepto cuando se invalide para todos los casos.
Sección 2. - Definiciones
1) Acceso - cualquier espacio que permita la entrada o salida de los predios de la Urbanización Mansiones de Rio Piedras.
2) Asociaci[ó]n - es la Asociación de Residentes de la Urbanización Mansiones de Rio Piedras, Inc.
3) Persona - Toda persona natural o jurídica, publica o privada y cualquier agrupación de ellas.
*2714) Propietario - dueño de un solar o residencia en la Urbanización.
5) Residente - persona que reside en la Urbanización y que puede o no ser el dueño de la propiedad que ocupa.
6) Urbanización - es el grupo de viviendas y demás fa-cilidades vecinales con su extensión territorial que lleva el nombre de Urbanización Mansiones de Rio Piedras.
7) Via — es las calles de la Urbanización.
8) Control de acceso - la forma de reglamentar la en-trada y salida a la Urbanización.
9) Miembro - familia residente en la Urbanización que est[á] acogida a la membresía de la Asociación.
Sección 3. - Control de Acceso
La Urbanización tiene solo dos accesos para la entrada y salida a la misma. Mediante la Ordenanza Num. 40 del Municipio de San Juan Serie 1989-90, el Municipio de San Juan autorizó el cierre de la Calle Begonia mediante el uso de caseta con guardia de seguridad y portones mecánicos y el cierre de la Calle Gardenia Esquina Lirio mediante el uso de portones eléctricos controlados por “Beeper”.
Sección 4. - Uso de Controles de Acceso
Toda familia que sea residente de la Urbanización que pague la cuota de mantenimiento del Sistema de Control o que tenga un derecho reconocido expresamente por la ley tendrá derecho a recibir mediante un depósito de $35.00 un “Beeper”. Disponiéndose que el “Beeper” es propiedad de la Asociación de Residentes, Inc.
Aquellas familias residentes que deseen y posean más de un automóvil podrán tener “Beepers” adicionales, siem-pre y cuando paguen el depósito correspondiente por cada “Beeper” y demuestren mediante evidencia fehaciente que los “Beepers” adicionales serían utilizados por los automó-viles que poseen mediante título de los mismos.
*272Disponiéndose que el uso del “Beeper” es exclusivo de los residentes que pagan la cuota del Sistema de Control de Acceso. Si estos lo prestan o transfieren a personas no residentes o no miembros, se les privará del beneficio, so-licitándoceles la entrega de dicho “Beeper” y devolviéndo-sele el depósito.
El acceso de la Calle Gardenia provee por razones de mayor seguridad durante las horas de la noche en que los residentes descansan y no pueden estar alerta a situacio-nes imprevistas tales como: desperfectos mecánicos o de suspensión temporera del servicio eléctrico se acuerda que este portón permanecerá cerrado de 10:00 pm a 6:00 am. El acceso vehicular a la urbanización será únicamente por el portón de la Calle Begonia y Lirio donde está ubicada la caseta del Guardia.
El acceso de la Calle Gardenia provee un portón peato-nal controlado por llave la cual estará disponible sólo a los residentes; disponiéndose, que si la llave se perdiere, el residente no podrá solicitar otra hasta pasado treinta (30) días de que notificase por escrito la referida pérdida.
El costo de la llave será de $15.00.
Sección 5. - Uso de Calcomanías
Para la fácil identificación de los automóviles de los re-sidentes de la urbanización se les proveerá una calcomanía debidamente identificada, la cual deberá adherirse en el lado izquierdo del cristal delantero del automóvil de todo aquel residente que demuestre mediante evidencia feha-ciente que el vehículo es de su propiedad. Disponiéndose, que todo residente es responsable de quitarle la calcoma-nía al automóvil cuando el carro fuese vendido o cuando hay que sustituir la calcomanía por alguna razón se traerá la calcomanía vieja y entonces se sustituirá.
*273Sección 6. - Cuota
Se cobrará una cuota mensual de cuarenta y cinco ($45.00) a todos los residentes participantes del Sistema de Control de Acceso, la cual irá destinada al pago del servicio de guardia de seguridad, costos de mantenimiento de los sistemas electrónicos, pagos de agua, luz, y teléfono de la caseta del guardián de seguridad y cualquier otro gasto incidental para el adecuado funcionamiento de los contro-les de acceso, así como para cualquier otra obra o gasto que sea necesario realizar y establecer la reserva suficiente para garantizar la permanencia del Sistema de Control de Acceso.
Disponiéndose que durante los primeros tres meses el pago de la cuota irá destinado a cubrir los gastos de cons-trucción e instalación del sistema. El pago de la cuota se hará al principio de cada mes. Se dispone además, que de la Asociación estar solvente económicamente después de realizar los gastos de funcionamiento y mantenimiento del sistema de control de acceso, así como cualquier otro gasto incidental, podrá destinarse mediante Resolución al efecto, parte de ese sobrante a la Asociación Recreativa de la Ur-banización para el mantenimiento del Parque.
Sección 7. - Entrada Controlada a No-Residentes
Toda persona no-residente en la Urbanización que desee visitar familiares, amigos, etc. tendrá acceso a la Urbani-zación exclusivamente por la entrada de la Calle Begonia donde deberá identificarse con el guardia de seguridad y mencionar el motivo de su visita. El guardia de seguridad tomará el nombre del visitante, así como una descripción breve del vehículo con el número de tablilla y el nombre del residente hacia donde se dirige.
En caso de que algún residente-miembro haya dado ins-trucciones para ser llamado antes de dejar pasar a alguien, el guardia le notificará la visita telefónicamente.
Aquellos residentes miembros con actividades especia-*274les en su hogar, que tengan visitantes asiduos a su residen-cia, podrán dar la lista al Guardia de Seguridad para faci-litar el proceso de acceso.
Visitantes autorizados por la Asociación Recreativa de Mansiones de Río Piedras para ofrecer servicios o partici-par de actividades deben ser informados a la Asociación para que éstos impartan las instrucciones al Guardián.
Los proveedores de servicios privados deberán identifi-carse con el Guardia de Seguridad y éste deberá cotejar por vía telefónica o mediante autorización escrita, el acceso de los mismos.
Se limita el acceso de grupos privados que vienen a dis-tribuir hojas sueltas, religiosas o cualesquiera otros, enten-diéndose que esta limitación no cubre el acceso de servicios de basura, de leche, de cartero, de luz eléctrica, de agua y teléfono.
Sección 8. - Lista de Miembros
La Asociación llevará un control mensual de sus miem-bros y del pago de cuotas. Miembros que se tarden en pa-gar dos mensualidades o más se les eliminará el derecho a "Beeper” y pasarán a ser considerados como residentes no-miembros.
Sección 9. - Administración
El establecimiento, uso y mantenimiento del Control de Acceso de la Urbanización estará adscrita a la Asociación como una de sus funciones encaminadas a fomentar la se-guridad personal y de la propiedad en la Urbanización de forma tal que tienda a mejorar la calidad de vida y la tran-quilidad emocional de las familias que allí residen.
La Asociación designará a un miembro de la Junta para ser responsable de dar las instrucciones al Guardia y de supervisar que el Guardia esté cumpliendo con el sistema de identificar y registrar los datos requeridos a los visitantes. Ese miembro de la Junta será responsable de *275recibir las observaciones o querellas de los residentes sobre el funcionamiento del sistema y tendrá la potestad de de-cidir la acción a seguir para corregir o modificar el proce-dimiento práctico establecido siguiendo las normas esta-blecidas en este Reglamento. Disponiéndose, que cualquier, procedimiento no contemplado en las normas de este Re-glamento, se discutirá en la próxima reunión de la Asociación.
Todo cambio en procedimiento se notificará a los resi-dentes por escrito indicándose la fecha de efectividad del mismo.
Sección 10. - Cobro de Cuotas
Para facilitar el cobro de la cuota mensual, los miem-bros de la Asociación podrán optar por escoger pagos de descuento automático con el Banco Popular o el Sistema de Cobro de Cuotas conocido como Edu-pago también del Banco Popular y el Pago Directo.
Sección 11.
La Asociación hará gestiones encaminadas a conseguir un seguro de responsabilidad pública que cubra el control de accesoü
*276APÉNDICE [IV]
3 de mayo de 1991
REGLAS PARA UN MAS EFECTIVO SISTEMA DE CONTROL DE ACCESO
Reestablecemos el Sistema de Control de Acceso con gran entusiasmo y la plena confianza de que nuevamente ope-rará con eficiencia y efectividad. Para su éxito total nece-sitamos la cooperación de todos los residentes. A continua-ción las reglas básicas para un más efectivo control de acceso:

Identificación de Residentes y Visitantes

1. Los residentes identificarán sus vehículos con el “sticker” del timón en el lado izquierdo del cristal delantero. Para que el guardia identifique fácilmente el “sticker”, colóquele un papel blanco detrás. El guardia permitirá el acceso inmediatamente y sin requerir identificación a todos los residentes en vehículos con “sticker”. Todo ve-hículo sin “sticker” tiene que identificarse con el quardia de sequridad para lograr acceso a la urbanización. CONSIGAEL “STICKER” DE SU AUTOMOVIL EN LA CALLE GARDENIA, FA. MATTEI.
2. Todos los visitantes se detendrán en el área del micró-fono, se identificarán con el guardia (informará el nom-bre y apellido y nombre y dirección del residente que va a visitar). Para nuestra seguridad, no se permitirá el acceso al visitante que no sepa el nombre y la dirección del residente que viene a visitar. Infórmele a sus fami-liares y amigos del proceso de identificación con el guar-dia para lograr acceso.
3. Cuando un residente celebre una actividad con muchos invitados, le recomendamos que haga una lista de los invitados y se la entregue al guardia. Esto facilitará el acceso y evitará los tapones innecesarios.
*2774. Los visitantes para prácticas deportivas en el Parque de Mansiones tienen que estar autorizados por la Asocia-ción Recreativa. El guardia le permitirá el acceso al Par-que a las personas incluidas en la lista que nos suminis-tre la Asociación Recreativa.
5. Los residentes que tengan personas que le vayan a dar servicio pueden darle los nombres al guardia para faci-litarles el acceso.
6. Los visitantes que vengan a la urbanización después de las 10:00 pm serán anunciados al residente por teléfono. Se permitirá el acceso solamente si el residente lo autoriza. Asegúrese de que la Asociación tenga su nú-mero de teléfono para poder avisarles estas visitas nocturnas.
REGLAS PARA EL GUARDIA
1. A los guardias de seguridad se les requerirá que traten con cortesía y respeto a todos los residentes y visitantes. De igual manera, esperamos que los residentes y visi-tantes sean corteses y respetuosos con los guardias.
2. Los guardias serán responsables de:
que a la caseta sólo entren las personas autorizadas por la Asociación: el supervisor de la compañía de seguridad y la supervisora del control de acceso, evitar las distracciones, visitas y tertulias en los predios de la caseta durante las horas de trabajo.
3. Las utilidades de la caseta del guardia (teléfono, agua, luz, equipo, etc.) son para el uso exclusivo del Sistema de Control de Acceso.
INFORMACION ADICIONAL
1. El portón de la calle Gardenia es entrada exclusiva para residentes. Los visitantes utilizarán la entrada de la ca-lle Begonia y se identificarán con el guardia de seguridad. Los residentes no darán acceso a visitantes por la calle Gardenia.
*2782. Para nuestra seguridad, el portón de la calle Gardenia permanecerá cerrado de 10:00 pm a 6:00 am (las horas de servicio de este portón están controladas por un “timer”, una interrupción en el servicio eléctrico puede atrasar la hora de cierre y de apertura. Sea paciente!)
3. Si el portón de la calle Gardenia se queda abierto por un lapso de tiempo prolongado, pídale la llave del panel del “breaker” y reprograme el mismo. Nuestra seguridad depende de que todos nos preocupemos y cooperemos, AYUDANOS!
4. “Beeper”- Se oprimirá el botón (l).para entrar y el botón (2) para salir. El portón está programado para cerrar automáticamente tan pronto pase el automóvil. Man-tenga su automóvil y su persona fuera del área de mo-vimiento del portón para evitar accidentes.
La Asociación de Residentes ha designado a la SRA. CUCA VIDAL, vecipa de la calle Gardenia, supervisora del Sis-tema de Control de Acceso. El trabajo de Cuca es volunta-rio y muy sacrificado, su motivación es el bienestar de la comunidad y el éxito del Sistema. Necesitamos la coopera-ción y tolerancia de todos. GRACIAS!
Cualquier Observación o Sugerencia para Mejorar el Sistema de Control de Acceso, Deben Llamar a Cuca al 761-7405.
*279APÉNDICE V
REGLAMENTO INTERNO DE CONTROL DE ACCESOS DE LA URBANIZACIÓN MANSIONES DE RÍO PIEDRAS
Sección 1.00 Disposiciones Generales
1.01 Título-
Este reglamento se denominará y citará como “Reglamento Interno de Control de Accesos de la Urbanización Mansio-nes de Río Piedras”
1.02 Autoridad
Este Reglamento se adopta al amparo de la Ley Núm. 21 del 20 de mayo de 1987, según enmendada, al Reglamento de Planificación Núm. 20, conocido como “Reglamento de Control de Tránsito y Uso Público de calles locales y a la Ordenanza del Municipio de San Juan Núm. 40 - Serie 1989-90.
1.03 Propósitos
El propósito de este Reglamento es el establecer normas y procedimientos para el establecimiento, uso y manteni-miento de los controles de acceso establecidos o que se es-tablezcan en la Urbanización Mansiones de Río Piedras.
1.04 Aplicación
Las disposiciones contenidas en este Reglamento aplicarán y cubrirán a todo residente, invitado o cualquier persona que desee tener acceso a la Urbanización.
*2801.05 Vigencia
Este Reglamento comenzará a regir tan pronto la Asam-blea General de Residentes de la Urbanización Mansiones de Río Piedras lo apruebe a tenor con la Ordenanza Núm. 40 - Serie 1989-90 emitida por el Municipio de San Juan autorizando el cierre y control de los accesos a la Urbanización.
1.06 Términos empleados
Cuando así se justifique su uso en este Reglamento, se en-' tenderá que toda palabra usada en singular también in-cluye el plural y viceversa y el masculino incluirá el feme-nino y viceversa.
1.07 Interpretación del Reglamento
La Asociación de Residentes de la Urbanización Mansiones de Río Piedras podrá, mediante resolución al efecto, clari-ficar o interpretar las disposiciones de este Reglamento en casos de duda o conflicto en armonía con los fines y propó-sitos generales de la Ley Núm. 21 del 20 de mayo de 1987, según enmendada, el Reglamento de Planificación Núm. 20 y la Ordenanza Núm. 40 del Municipio de San Juan - Serie 1989-90.
1.08 Violaciones
Cualquier violación o incumplimiento a las disposiciones de este Reglamento estará sujeta a aquellas acciones ad-ministrativas que aquí se consignan.
*2811.09 Cláusula de Salvedad
Si cualquier disposición, palabra, oración, inciso, subsec-ción o sección del presente Reglamento fuera impugnada por cualquier razón ante un Tribunal y declarada inconsti-tucional o nula, tal sentencia no afectará, menoscabará o invalidará las restantes disposiciones y partes de este Re-glamento, sino que su efecto sólo se limitará a las disposi-ciones, palabras, oraciones, incisos, subsección, sección así declarada inconstitucional o nula y la nulidad o invalidez de cualquier disposición, palabra, oración, inciso, subsec-ción, sección en algún caso específico excepto cuando expre-samente se invalide para todos los casos.
Sección 2. Definiciones
1. Accesibilidad-cualidad de poder llegar a un destino.
2. Acceso-Vía Pública con la cual colinda un solar o propiedad [o] la cual sirve de entrada y salida al solar o propiedad.
3. Asociación-es la Asociación de Residentes de la Ur-banización Mansiones de Río Piedras, Inc.
4. Persona-Toda persona natural o jurídica, pública o privada y cualquier agrupación de ellas.
5. Propietario-due[ñ]o de un solar o propiedad en la Urbanización.
6. Residente-persona que reside en la Urbanización y que puede o no ser dueño de la propiedad que ocupa.
7. Urbanización-es el grupo de viviendas y demás faci-lidades vecinales que lleva el nombre de Urbanización Mansiones de Río Piedras.
8. Vía-es las calles de la Urbanización.
9. Control de Acceso-la forma de reglamentar la en-trada y la salida a la Urbanización.
10. Miembro-familia residente en la Urbanización que está acogida a la membresía de la Asociación.
*282Sección 3. Control de Acceso
La urbanización tiene sólo dos accesos para la entrada y salida a la misma. Mediante la Ordenanza Núm. 40 del Municipio de San Juan Serie 1989-90, el Municipio de San Juan autorizó el cierre de la Calle Begonia mediante el uso de caseta con guardia de seguridad y portones mecánicos y el cierre de la Calle Gardenia Esquina Lirio mediante el uso de portones eléctricos controlados por “Beeper”.
Sección 4 Uso de los Controles de Acceso
Toda familia que sea residente de la Urbanización que pague la cuota de mantenimiento del Sistema de Control de Acceso o que tenga un derecho reconocido expresamente por la ley tendrá derecho a comprar un “Beeper” que le permitirá acceso por la calle Gardenia. Los residentes de la Urbanización Mansiones de Río Piedras que firmaron un contrato de arrendamiento de “beepers” con la Asociación de Residentes de Mansiones de Río Piedras serán los pro-pietarios de los mismos efectivo al momento de rescindir el contrato de arrendamiento de “beeper” suscrito con la Asociación. Los $35.00 que los residentes pagaron a la Aso-ciación como depósito por cada “beeper” al momento de fir-mar el contrato de arrendamiento será el precio de venta de los mismos. La Asociación será responsable de codificar los “beepers” de aquellos residentes con derecho a poseer y usar los mismos para lograr acceso a la urbanización.
Aquellas familias residentes que deseen y posean más de un automóvil podrán tener “Beepers” adicionales, siem-pre y cuando paguen por cada “Beeper” y demuestren me-diante evidencia fehaciente que los “Beepers” adicionales serán utilizados por los automóviles que poseen mediante título de los mismos.
Disponiéndose que el uso del “Beeper” es exclusivo de los residentes, que pagan la cuota del Sistema de Control de Acceso o que tenga un derecho reconocido expresamente por la ley. Si estos lo prestan o transfieren a personas no residentes o no miembros se les privará del beneficio.
Disponiéndose que el código de seguridad que controla *283los portones de acceso a la urbanización son propiedad ex-clusiva de la Asociación de Residentes de Mansiones de Río Piedras. Sólo las personas autorizadas expresamente por la Asociación tendrán acceso al código de seguridad y a codificar los “beepers” de los residentes. La utilizacón o transferencia del código de seguridad a personas no auto-rizadas por la Asociación constituye un delito y estarán sujetas a cualquier acción que proceda en derecho.
El acceso de la Calle Gardenia, por razones de mayor seguridad durante las horas de la noche en que los residen-tes descansan y no puedan estar alerta a cualquier situa-ción, tal como un corte de luz o desperfecto mecánico, en que el portón se pueda quedar abierto se acuerda que este portón permanecerá cerrado de 10:00 pm a 6 am.
El acceso de la Calle Gardenia provee un portón peato-nal controlado por llave la cual estará disponible sólo a los residentes disponiéndose, que si la llave se perdiere, el re-sidente no podrá solicitar otra hasta pasados treinta (30) dias de que notificase por escrito la la referida pérdida.
El costo de la llave será de $15.00.
Sección 5. Uso de Calcomanías
Para la fácil identificación de los automóviles de los re-sidentes de la Urbanización, se les proveerá una calcoma-nía debidamente identificada a todo aquel residente que demuestre mediante evidencia fehaciente que el vehículo es de su propiedad. La calcomania deberá adherirse en el lado izquierdo del cristal delantero del automóvil. Dispo-niéndose, que todo residente es responsable de quitarle la calcomanía al automóvil cuando el carro fuese vendido o cuando haya que sustituir la calcomanía por alguna razón se traerá la calcomanía vieja y entonces se sustituirá. Todo automóvil que no tenga una calcomanía en el cristal delan-tero, aunque se identifique como residente, tendrá que identificarse con el guardia de seguridad.
*284Sección 6 Cuota
Se cobrará una cuota mensual de cuarenta y cinco ($45.00), la cual irá destinada al pago de guardia de segu-ridad, costos de mantenimiento de los sistemas electróni-cos, pagos de agua, luz y teléfono de la caseta del guardián de seguridad y cualquier otro gasto incidental para el ade-cuado funcionamiento de los controles de acceso, así como para cualquier otra obra o gasto que sea necesario realizar y establecer la reserva suficiente para garantizar la per-manencia del Sistema de Control de Acceso.
Disponiéndose que durante los primeros tres meses el pago de la cuota irá destinado a cubrir los gastos de cons-trucción e instalación del sistema. El pago de la cuota se hará al principio de cada mes.
Los residentes que tengan un problema económico tem-porero que le imposibilite el cumplir con el pago de la cuota mensual establecida, podrá someter una solicitud de re-baja de cuota de mantenimiento a la Asociación. La solici-tud y documentos que justifican la rebaja de pago de cuota mensual serán sometidos a la consideración del Auditor de la Asociación, quién determinará si el residente es elegible a la reducción temporera de pago de mantenimiento solicitada. Las solicitudes de reducción de pago de cuota de mantenimiento se revisarán cada 6 meses.
Sección 7 Entrada controlada a No-Residentes
Toda persona no residente en la Urbanización que desee visitar familiares, amigos, etc. tendrá acceso a la Urbani-zación exclusivamente por la calle Begonia donde deberá identificarse con el guardia de seguridad. El guardia de seguridad tomará el nombre del visitante, así como una descripción breve del vehículo con el número de tablilla y el nombre del residente hacia donde se dirige. Después de las 10pm, para mayor seguridad de los residentes, el guardia de seguridad le avisará por teléfono a los residentes los visitantes que interesen lograr acceso a nuestra urbaniza-*285ción para hacerles una visita. El residente debe autorizar su entrada.
En aquellos casos en que algún residente haya dado ins-trucciones para que le llamen antes de dejar pasar a al-guien, el guardia llamará por teléfono para notificar la visita.
Aquellos residentes con actividades especiales en su ho-gar, que tengan visitantes asiduos a su residencia, podrán dar la lista al Guardia de Seguridad para facilitar el pro-ceso de acceso.
Visitantes autorizados por la Asociación Recreativa de Mansiones de Río Piedras para ofrecer servicios o partici-par de actividades deben ser informados a la Asociación para que éstos impartan las instrucciones al Guardián.
Los proveedores de servicios privados deberán identifi-carse con el Guardia de Seguridad y éste deberá cotejar por vía telefónica o mediante autorización escrita, el acceso de los mismos.
Se limita el acceso de grupos privados que vienen a dis-tribuir hojas sueltas, religiosas o cualesquiera otros, enten-diéndose que esta limitación no cubre el acceso de servicios públicos tales como: de basura, de leche, de cartero, ener-gía eléctrica, agua y de teléfono, etc.
Sección 8 Lista de Residentes
La Asociación llevará un control mensual de sus resi-dentes y del pago de cuotas. Los residentes que se tarden en pagar dos mensualidades o más, se les suspenderá el derecho a usar el “beeper” hasta tanto pague las mensua-lidades adeudadas e inicie nuevamente los pagos mensua-les acordados.
Sección 9 Administración
El establecimiento, uso y mantenimiento del Control de Acceso de la Urbanización estará adscrita a la Asociación como una de sus funciones encaminadas a fomentar la se-*286guridad personal y de la propiedad en la Urbanización de forma tal que tienda a mejorar la calidad de vida y la tran-quilidad emocional de las familias que allí residen.
La Asociación designará a un miembro de la Junta para ser responsable de dar las instrucciones al Guardia y de supervisar que el Guardia esté cumpliendo con el sistema de identificar y registrar los datos requeridos a los visitantes. Ese miembro de la Junta será responsable de recibir las observaciones o querellas de los residentes sobre el funcionamiento del sistema y tendrá la potestad de de-cidir la acción a seguir para corregir o modificar el proce-dimiento práctico establecido siguiendo las normas esta-blecidas en este Reglamento. Disponiéndose, que cualquier procedimiento no contemplado en las normas de este Re-glamento, se discutirá en la próxima reunión de la Asociación.
Todo cambio en procedimiento se notificará a los resi-dentes por escrito indicándose la fecha de efectividad del mismo.
Sección 10 Cobro de Cuotas
Para facilitar el cobro de la cuota mensual, los residen-tes de la Urbanización, podrán optar por escoger pagos de descuento automático con el Banco Popular o el Sistema de Cobro de Cuotas conocido como Edu-Pago también del Banco Popular y el Pago Directo. La Asociación podrá con-tratar los servicios de un profesional en cobros de dinero para realizar estas funciones cuando entienda que redun-daría en beneficio y permanencia del sistema de control de acceso.
Sección 11 Seguro de Responsabilidad Pública
La Asociación hará gestiones encaminadas a conseguir un seguro de responsabilidad pública que cubra el control de acceso de la urbanización.
*287Sección 12 Enmienda
Este reglamento podrá ser enmendado únicamente en Asamblea General de Residentes de la Urbanización Man-siones de Río Piedras.
3 de octubre de 1991
*288APÉNDICE B
TRANSCRIPCIÓN DE PÁGINAS DE LOS ESCRITOS DE LAS PARTES SOBRE PLANTEAMIENTOS CONSTITU-CIONALES
*289[[Image here]]
*290[...] ciar el CONTROL son aquellos que suscribieron un Contrato de Mantenimiento; ANEJOS IV-1, IV-13 y IV-14, págs. 72-74, 224 y 232. De hecho, en junio de 1988 la re-currida circuló una lista de las personas que respaldaban el CONTROL en la que no se incluyó el nombre de los peticionarios; ANEJO IV-41, págs. 329-330 Y no los in-cluyó porque a la recurrida le constaba que los peticiona-rios no respaldan en forma alguna el CONTROL.
Por otro lado, la recurrida pretende reclamar un dere-cho propietario sobre las claves o códigos de seguridad de los controles remotos que accionan los portones del CONTROL. Aceptar esa proposición sería equivalente a decir que la recurrida es dueña del derecho de propiedad ínsito en el control de entrada y salida de los peticionarios a su residencia y a MANSIONES. Nada hay en la Ley 21 que le otorgue a la recurrida ese derecho propietario ni a imponer castigo a aquellos que no pagan. La Sec. 5.03, in-ciso 8 del Reglamento 20 señala que el que pretenda esta-blecer unos controles tiene que garantizar acceso por igual y en todo momento a todos los residentes de la comunidad; dicha garantía incluso fue suscrita por la ASOCIACION (ANEJO IV-54, pág. 445). En igual sentido la Sec. 2da. de la ORDENANZA establece que no se puede establecer dis-crímenes contra los que no aportan para sostener el CONTROL y que éstos tienen los mismos derechos que los que pagan.
E. Quinto señalamiento de error o controversia:
La recurrida estableció de forma arbitraria que el por-tón instalado en la Calle Gardenia permanecería cerrado durante el período de 10:00 p.m. a 6:00 a.m. (ANEJO IV-25, pág. 274), por lo que a los peticionarios y a los demás residentes se les obliga a entrar durante ese horario por la Calle Begonia. Una lectura de la ORDENANZA refleja que no hay nada en ésta que autorice el cierre de los portones electrónicos del CONTROL durante cualquier período del día o de la noche. También es necesario recordar que la *291ORDENANZA se promulga al amparo de la Ley 21 que sólo establece controles de acceso. Bajo está legislación no pro-cede el cierre de calles ya que la legislación para esos fines es la Ley Núm. 81 del 30 de agosto de 1991, Art. 10.015.
F. Sexto señalamiento de error o controversia:
En nuestra Moción de Sentencia Sumaria Parcial le planteamos al Honorable Tribunal Superior que la contro-versia podía ser resuelta utilizando la interpretación de la ley ya que el CONTROL fue implantado por la recurrida en violación de ley. No obstante, se planteó que en caso de que el Honorable Tribunal así no lo determinase entonces se solicitaba que se declarase inconstitucional la Ley 21. Se le solicitó al Honorable Tribunal Superior que en caso de no conceder el reclamo principal de decretar la ilegalidad del CONTROL ordenase notificar la impugnación de la consti-tucionalidad de la Ley 21 al Secretario de Justicia con-forme lo dispone la Regla 21.3 de Procedimiento Civil o determinase que dicho requisito era innecesario conforme lo resuelto en Torres Solano vs. PR. Telephone Co. 90 JTS 122, pág. 8197, 8207, confirmado en 91 JTS 77, pág. 8939. Este planteamiento también fue declarado no ha lugar en la Resolución aquí impugnada. Con todo respeto entende-mos que incurrió en error el Honorable Tribunal Superior ya que estaba obligado a resolver en una u otra forma y la única vía que le estaba vedada fue precisamente la que tomó. Este argumento es tan evidente que se hace innece-sario una mayor discusión.
Los peticionarios cuestionan la constitucionalidad de la Ley 21 en dos áreas: (a) la utilización de propiedades y fondos públicos para fines que no son públicos y/o la dispo-sición de propiedades públicas sin un mandato de ley que lo disponga como se requiere en el Art. VI, Sec. 9 de nues-tra Constitución y (b) que no garantiza, reconoce ni hace reserva expresa del derecho de los peticionarios a la liber-tad de expresión, libertad de religión y de su derecho a la privacidad.
*292Los Arts. 255 y 256 del Cód. Civ. establecen que las ca-lles son bienes de uso y dominio público. Este Honorable Tribunal ha establecido que los bienes de uso público no son susceptibles de enajenación ni posesión privada por lo que el estado no puede disponer de ellos mientras tengan tal carácter. Rubert Armstrong vs. ELA 97 DPR 588, 616 (1969); Ortiz Carrasquillo vs. Municipio de Naguabo 108 DPR 366, 369 (1979) y; Balzac vs. Registrador 51 DPR 757, 759 (1937). Si las disposiciones de la Ley 21 se interpretan como un acto de privatización de las calles se estaría no sólo violando las disposiciones anteriores sino que al per-mitírsele a grupos privados que puedan excluir a otras per-sonas del libre acceso a las comunidades cerradas por la Ley 21 se estaría violando el derecho a la libertad de ex-presión y se estaría fomentando un discrimen por razón de raza, color, origen o condición social en violación al Art. II, Sec. 1 de nuestra Constitución y además se estaría infrin-giendo disposiciones del Art. II, Sec. 7 de nuestra Consti-tución y Enmienda XIV, Sec. 1 de la Constitución de Esta-dos Unidos.
Al no garantizarse por la Ley 21 el libre flujo de las personas a las comunidades cerradas no sólo se limita la libertad de expresión sino que se restringe la libertad de religión. En MANSIONES la recurrida, amparándose en esta omisión de ley, ya dispuso por reglamento (ANEJO IV-17, pág. 244) que está prohibido distribuir hojas sueltas religiosas o de otra índole por grupos privados. Los peticio-narios tienen derecho y así lo reclaman a recibir literatura religiosa sin restricción alguna según lo reconoció el Tribunal Supremo de Estados Unidos en Marsh v. Alabama 326 US 501 (1946); Tucker vs. Texas 326 US 517 (1946); Schneider vs. State 308 US 147 (1939); Cantwell vs. Connecticut 310 US 296 (1940); Martin vs. Struthers 319 U.S. 141 (1943); Follett vs. Me Cormick 321 US 573 (1944) y; Wid-mar vs. Vincent 454 US 263 (1981), entre otros. En el pre-sente caso, la libertad de religión de los peticionarios se *293está coartando al impedir que éstos tengan acceso a hojas sueltas y otro material religioso impreso distribuido nor-malmente de casa en casa y al no garantizarse expresa-mente ese derecho.
VI. SUPLICA
POR TODO LO CUAL los peticionarios muy respetuosa-mente solicitan de este Honorable Tribunal que expida el auto de Certiorari para revisar la Resolución del Honorable Tribunal Superior, Sala de San Juan del 31 de octubre de 1991 en el caso Civil KAC 90-1233 y que proceda a dictar sentencia sumaria parcial concediendo los remedios solicita-dos en nuestra Moción de Sentencia Sumaria Parcial. Supli-camos de este Honorable Tribunal que expida dicho auto tomando en consideración que existe un conflicto irreconci-liable entre la Resolución emitida en el caso Civil KAC 90-1233 y la Sentencia emitida por el Juez Superior Hon. Ar-naldo López en el caso KPE 90-1382 (pendiente de revisión por este Honorable Tribunal en el recurso RE 91-139) quién dictó dicha Sentencia de forma sumaria y además por con-currir las circunstancias expuestas en los incisos (1), (2), (3), (4), (7) y (11) de la Regla 19A del Reglamento de este Honorable Tribunal. Se solicita con todo respeto, además, que la consideración de este recurso se consolide con el recurso RE 91-139 pendiente ante la consideración de este Honorable Tribunal; el peticionario Wilfredo Báez es el único que no es parte en el recurso RE 91-139.
RESPETUOSAMENTE SOMETIDA.
CERTIFICO: Que ya notifiqué personalmente copia fiel y exacta de esta Petición en el día de hoy a los abogados de la recurrida Ledo. Héctor M. Collazo Maldonado y Ledo. Manuel Betancourt Avilés en su dirección en el Medical Center Plaza, Local 5, Calle 3 S.E., Núm. 1051, Urb. La Riviera, Río Piedras, P.R., 00921.
*294En Guaynabo, Puerto Rico, hoy 27 de noviembre de 1991.
[.Fdo.] Leda. Maritza Juliá Ramos #7068
Calle Harding Núm. 1-8 Urb. Parkville, Guaynabo P.R., 00969 Tel. 789-3177
*295[[Image here]]
*296[...] efectiva para prevenir riesgos a la vida e integridad corporal en casos de emergencia y desastres: De la Cruz vs. Toro Sintes 112 DPR 650, 657 (1982), Consejo de Titulares vs. Vargas 101 DPR 579, 586 (nota al calce 7) (1973) y Consejo de Titulares del Condominio McKinley Court vs. Rullán, 90 JTS 72, pág. 7773 (1990).
F. Sexto señalamiento de error o controversia:
En nuestra Moción de Sentencia Sumaria Parcial le planteamos al Hon. Tribunal Superior que la controversia podía ser resuelta utilizando la interpretación de la ley ya que el CONTROL fue implantado por la recurrida en vio-lación de ley. No obstante, se planteó que en caso de que el Hon. Tribunal así no lo determinase entonces se solicitaba que se declarase inconstitucional la Ley 21. Se le solicitó al Hon. Tribunal Superior que en caso de no conceder el re-clamo principal de decretar la ilegalidad del CONTROL ordenase notificar la impugnación de la constitucionalidad de la Ley 21 al Secretario de Justicia conforme lo dispone la Regla 21.3 de Procedimiento Civil o determinase que dicho requisito era innecesario conforme lo resuelto en Torres Solano vs. P.R. Telephone Co. 90 JTS 122, pág. 8197, 8207, y 91 JTS 77, pág. 8939. Este planteamiento también fue declarado no ha lugar en la Resolución aquí impugnada. Con todo respeto entendemos que incurrió en error el Hon. Tribunal Superior ya que estaba obligado a resolver en una u otra forma.
Los peticionarios cuestionan la constitucionalidad de la Ley 21 en dos áreas: (a) la utilización de propiedades y fondos públicos para fines que no son públicos y/o la dispo-sición de propiedades públicas sin un mandato de ley que lo disponga como se requiere en el Art. VI, Sec. 9 de nues-tra Constitución y (b) que no garantiza, reconoce ni hace reserva expresa del derecho de los peticionarios a la liber-tad de expresión, libertad de religión y de su derecho a la *297privacidad. Es necesario examinar el alcance de la Ley 21 y su posible conflicto con otras leyes y con la Constitución.
Para analizar el alcance de la Ley 21 es forzoso contras-tarla con las disposiciones relevantes del Cód. Civ. El Art. 256 del Cód. Civ. establece que “Son bienes de uso público en Puerto Rico y en sus pueblos, los caminos estaduales y los vecinales, las plazas, calles...”; véase, además el Art. 255 del Cód. Civ. Interpretando dichas disposiciones este Honorable Tribunal señaló en Gobierno de la Capital vs. Consejo Ejecutivo 63 DPR 434, 459 (1944) que los bienes de uso público son aquellos “...para ser usados libremente por el público en general...” y que los bienes patrimoniales del estado son aquéllos que se “...usan para fines públicos pero a los cuales el público no tiene constante y general acceso.” Ya desde Saldaña vs. Consejo Municipal de San Juan 15 DPR 37, 51 (1909) este Honorable Tribunal esta-bleció que las calles “...han sido destinadas al uso de los habitantes de la ciudad, y todos y cada uno de ellos desde el Gobernador, en su palacio, hasta el limosnero en su choza tienen derecho al uso libre y continuado de las mismas.”
El uso público de calles y caminos implica que el acceso del pueblo a ellas no puede ser impedido y que incluso es-tán fuera del comercio de los hombres, incluyendo al estado. Los bienes de uso público no son susceptibles de enajenación ni posesión privada por lo que el estado no puede disponer de ellos mientras tengan tal carácter; éste sólo puede disponer de bienes patrimoniales: Rubert Armstrong vs. ELA 97 DPR 588, 616 (1969); Ortiz Carrasquillo vs. Municipio de Naguabo 108 DPR 366, 369 (1979) y; Balzac vs. Registrador 51 DPR 757, 759 (1937). Conforme a lo dispuesto por este Honorable Tribunal en ese último caso citado, es necesario que cese el uso público del bien antes de que se pueda disponer de él ya que mientras esto no se haga “...la libertad de enajenación queda restringida...” (Véase al respecto el análisis contenido en el ANEJO IV-19, págs. 256-260 de la Petición). Estas limitaciones inheren-*298tes a los bienes de uso público plantean contradicciones imposibles de armonizar con la practica seguida por la re-currida en la implantación del CONTROL.
Si se le reconociese facultad a la recurrida para limitar, restringir o impedir el acceso de vehículos y personas a MANSIONES, como lo ha estado haciendo, entonces se tra-taría de un acto de privatización de las calles sin que se hubiese determinado por la Ley 21 o por otra ley que las calles donde se establecen los controles ya no son un bien de uso público. Más aún, esa interpretación presentaría un conflicto irreconciliable con las disposiciones del Art. VI, Sec. 9 de la Constitución de Puerto Rico que establece que “Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funciona-miento de las instituciones del Estado, y en todo caso por autoridad de ley.” En el caso de los controles este conflicto se presenta en dos dimensiones: (a) la transferencia o pri-vatización de la calle, que es una disposición de propiedad pública a una persona o entidad privada sin que medie compensación y (b) el mantenimiento de esas calles así pri-vatizadas sufragado con fondos públicos. Si bien los tribu-nales no han establecido una definición uniforme de lo que constituye un fin público, cabe preguntarse, ¿qué justifica-ción puede existir para impedir que unas personas tengan acceso o puedan utilizar libremente y sin restricción las calles de una comunidad o urbanización? ¿No se estaría estableciendo un discrimen por razón de raza, color, origen o condición social en violación a lo dispuesto en el Art. II, Sec. 1 de nuestra Constitución? ¿No se estaría negando la igual protección de las leyes; Art. II, Sec. 7 de nuestra Constitución y Enmienda XIV, Sec. 1 de la Constitución de Estados Unidos? ¿O es que estamos condenados a vivir en fortines urbanos? Si tratamos de justificar que existe cual-quier razón que nos condene a vivir segregados entonces también tendríamos que concluir que la inviolabilidad de la dignidad humana que proclama nuestra Constitución *299(Art. II, Sec.l) es sólo retórica y letra muerta. No exis-tiendo fin público legítimo entonces la privatización de las calles sería inconstitucional. En todo caso la privatización debe surgir de forma diáfana y no por meras inferencias ya que el Art. VI, Sec. 9 de nuestra Constitución requiere que la disposición de propiedades públicas se hará sólo por au-toridad de ley. Entendemos que la Ley 21 no tiene ese al-cance; si lo tuviese entonces hay que utilizar el análisis constitucional antes expuesto.
La práctica seguida por la recurrida en MANSIONES presenta problemas constitucionales adicionales. Si la Ley 21 autorizara la práctica de requerirle al visitante que se identifique y que identifique al residente de MANSIONES que va a visitar, ¿en dónde queda el derecho a la privacidad de que habla nuestra Constitución (Art. II, Sec. 8)? A este respecto son muy ilustrativas las palabras de Luis Muñiz Argüelles, en ocasión de considerarse la aprobación del Re-glamento 20 al indicar “...al propietario al que se le im-ponga la medida verá cómo un guardián de seguridad ines-crupuloso puede tomar nota de cuándo y quién lo visita, de sus hábitos de vida y de toda una serie de detalles de su vida íntima que, por más honrosa que sea, él desea y tiene derecho a que permanezca íntima. (ANEJO IV-19, pág. 259 de la Petición).
En la medida en que se reconozca alguna facultad a la recurrida para excluir personas de MANSIONES o para imponer condiciones para su acceso estaríamos permi-tiendo que entre esas exclusiones se incluyan actividades de carácter religioso. Esta situación es más que una simple posibilidad al considerar el último párrafo de la See. 7 del reglamento del CONTROL que dispone sin ambages “Se limita el acceso de grupos privados que vienen a distribuir hojas sueltas, religiosas o cualesquiera otros ...” (ANEJO IV-17, pág. 244 de la Petición). ¿Cómo podemos armonizar esa limitación con la libertad de religión proclamada en nuestra Constitución (Art. II, Sec.3) y en la Constitución *300de Estados Unidos (Primera Enmienda)? El Tribunal Supremo de Estados Unidos ha reconocido que las calles cons-tituyen un foro público para el intercambio de ideas y que la libertad de expresión y de religión que consagra la pri-mera enmienda de la Constitución Federal no puede ser coartada de forma irrestricta en éstas. Incluso hasta en predios privados y universidades se ha reconocido el dere-cho de las personas a expresar sus creencias religiosas sin que ésta pueda ser limitada arbitrariamente; se incluye en esta libertad religiosa el derecho a repartir y a recibir ho-jas sueltas y literatura religiosa; Marsh vs. Alabama 326 US 501 (1946); Tucker vs. Texas 326 US 517 (1946); Schneider vs. State 308 US 147 (1939); Cantwell vs. Connecticut 310 US 296 (1940); Martin vs. Struthers 319 US 141 (1943); Follett vs. McCormick 321 US 573 (1944) y; Wid-mar vs. Vincent 454 US 263 (1981), entre otros. En el pre-sente caso la libertad de religión de los peticionarios se está coartando en contra del mandato constitucional al im-pedir que éstos tengan acceso a hojas sueltas y otro material religioso impreso distribuido normalmente de casa en casa. La Ley 21 es inconstitucional en la medida que no garantiza, reconoce o hace una reserva expresa del derecho de los peticionarios a la libertad de religión en ese aspecto.
Tan recientemente como el 23 de septiembre de 1991 la recurrida como parte de una organización a la que perte-nece (nota al calce núm. 7, supra, pág. 13) solicitó una reunión con el Gobernador Hon. Rafael Hernández Colón urgiendo la aprobación del P. de la C. 1203 que fue presen-tado por el Representante Hon. Hiram Meléndez (quien es residente de MANSIONES) a solicitud de la recurrida (ANEJO VI-10, págs. 910-911 de la Petición). En dicha comunicación se señala que “...se cuestiona en los Tribuna-les la constitucionalidad de la Ley 21, ... lo que pone en gran peligro la permanencia de TODOS los sistemas de control de acceso establecidos. NOS URGE SU INTERVENCION.”(Subrayado nuestro; ANEJO VI-10, *301pág. 911 de la Petición). Si la Ley 21 es constitucional como señala la recurrida en su Moción en Oposición (ANEJO V-l, págs. 464-465 de la Petición) ¿porqué están convenci-dos de que los sistemas de control de acceso están en grave peligro? ¿No hay una inconsistencia insalvable? ¿O esto es producto de la ambivalencia característica de la recurrida que en un lugar dice una cosa y en otro lugar dice algo irreconciliable con lo primero? Y la urgente intervención que le solicitan al Hon. Gobernador, ¿será en relación al P. de la C. 1203 o con relación a los casos ante los tribunales?
No sólo a la recurrida parece preocuparle la evidente inconstitucionalidad de la Ley 21 sino que a algunos legis-ladores parece que también les ha llegado esa preocupa-ción y así en la Exposición de Motivos de la R. de la C. 1576 presentada por los Representantes Hon. Hiram Meléndez y Hon. David Noriega y aprobada por la Cámara de Repre-sentantes el 12 de julio de 1990 se expresa “Con motivo del gran auge en la criminalidad se ha proliferado la práctica de que vecinos en las urbanizaciones decidan cerrar las calles al tránsito ordinario. En ocasiones esta práctica se ha establecido sin seguir los procedimientos de ley correspondiente,...Además..., se ha levantado por connota-dos juristas importantes interrogantes constitucionales so-bre la legalidad de la privatización de calles construidas con fondos públicos.” (ANEJO VI-11, pág. 912 de la Peti-ción); véase también la R. del S. 210. El San Juan Star publicó sobre el Representante Hon. Hiram Meléndez: “Meléndez, who lives in a controlled-access urbanization, makes a clear distinction between resident groups which legally restrict traffic in and out of their communities and those which bar traffic from through streets or stop citizens from other communities from using public-funded parks or recreation areas. The Puerto Rican Independence Party lawmaker said that the latter cases raise constitutional questions about The legality of privatizing streets built with public funds.’ He also sees problems concerning *302the ‘integration of communities’ when urbanizations shut themselves off from their immediate surroundings.” (APENDICE XI, pág. 76 de este Alegato). Estas expresio-nes hay que analizarlas recordando que en MANSIONES hay un parque recreativo público, supra pág. 2.
VI. SUPLICA
POR TODO LO CUAL los peticionarios muy respetuo-samente solicitan de este Honorable Tribunal que expida el auto de Certiorari para revisar la Resolución del Honorable Tribunal Superior, Sala de San Juan del 31 de octubre de 1991 en el caso Civil Núm. KAC 90-1233 y que proceda a dictar sentencia sumaria parcial concediendo los siguien-tes remedios:
1. Determine que el CONTROL fue implantado ilegal-mente y en su consecuencia ordene que la recurrida cese y desista de operarlo y proceda con su remoción.
2. Determine que las autorizaciones suscritas por al-gunos de los peticionarios (ANEJO IV-4, págs. 153-158 de la Petición) no constituyen un contrato ni son fuente de obligación para con la recurrida y que los peticionarios no están obligados al pago de cantidad alguna para el soste-nimiento del CONTROL. En su consecuencia se solicita que se declare NO HA LUGAR a la demanda sometida contra los peticionarios en todas sus partes.
3. Determine que los peticionarios tienen derecho a los controles remotos y a las claves o códigos de seguridad que accionan los portones electrónicos del CONTROL mientras éste continúe operando.
4. Determine que la recurrida no tiene derecho o facul-tad en ley para cerrar el acceso de la Calle Gardenia du-rante ningún período de tiempo durante el día o la noche.
5. De resultar insoslayable la adjudicación de los as-pectos constitucionales para conceder el remedio justo re-clamado por los peticionarios, se solicita que se declare in-constitucional la Ley 21. En este caso, se solicita que se determine si procede la notificación de la impugnación al *303Secretario de Justicia conforme a la Regla 21.3 de Procedi-miento Civil o si se exime ese requisito conforme a Torres Solano vs. P.R. Telephone Co., caso citado.
6. Dicte aquellos otros pronunciamientos y conceda aquellos otros remedios necesarios conforme a lo expuesto en este Alegato y en la Moción de Sentencia Sumaria Parcial.
RESPETUOSAMENTE SOMETIDA.
CERTIFICO: Que estoy enviando copia fiel y exacta del Alegato que antecede en el día de hoy por correo certificado a los abogados de la recurrida Ledo. Héctor M. Collazo y Ledo. Manuel Betancourt a su dirección en el Medical Center Plaza, Local Núm. 5, Calle 3 S.E., Núm. 1051, Urb. La Riviera, Río Piedras, P.R., 00921.
En Guaynabo, Puerto Rico, hoy 24 de febrero de 1992.
Leda. Maritza Juliá Ramos #7068 Calle Harding Núm. 1-8 Urb. Parkville, Guaynabo P.R., 00969 Tel. 789-3177
*304[[Image here]]
*305[...] rios y otros residentes no pagan la cuota del CONTROL, éste sigue operando. La demanda sometida por la recurrida reclamándole a los peticionarios daños ascenden-tes a $1,000,000.00 provocaría hilaridad si no fuese por el fin detrás de esa actuación que es el de infundir temor, miedo paralizante y el de reprimir la. conciencia de los que difieren de sus ideas. La represión a los objetores es de tal naturaleza que en otras urbanizaciones aquellos temen identificarse por miedo a lo que les pueda suceder; APEN-DICE XI, pág. 132 de esta Dúplica. Sin embargo, y a pesar de todo lo que han vejado a los peticionarios (Alegato de los Peticionarios, págs. 10-14) éstos continúan firmes en sus convicciones por que: “No creemos que para el hombre ci-vilizado la libertad de conciencia es menos importante que la libertad física.” Aponte Martínez vs. Lugo, 100 D.P.R. 282, 294 (1971). Además los peticionarios concurren con la elocuente advertencia de Martin Niemoller, hecha en el año 1945, a los efectos de que:
“En Alemania, los nazis primero persiguieron a los comunis-tas, pero yo, como no era comunista, no protesté. Más tarde vinieron tras los judíos, pero como yo no era judío, no protesté. Luego, comenzaron a perseguir a los miembros de las uniones obreras, más como yo no era unionado, no protesté. Más ade-lante la persecución se tornó contra los católicos, pero siendo yo protestante, no tuve por qué protestar. Luego vinieron por mí. Para entonces ya no había nadie que protestara por ninguno otro. Asegurémosno[s] de que tal cosa no vuelva a suceder”. Aponte Martínez vs. Lugo, caso citado, pág. 294.
D. Inconstitucionalidad de la Ley Núm. 21-En su Replica (págs. 24 y 25) la recurrida intenta controvertir dos aspectos planteados por los peticionarios en su Alegato (págs. 43-48) sobre la constitucionalidad de la Ley Núm. 21; veamos los mismos:
1. La recurrida señala que la Ley Núm. 21 no tiene el efecto de privatizar las calles ni conlleva la utilización de propiedades o fondos públicos para fines que no son públicos. Sobre este aspecto el Senador Hon. Fernando *306Martín señaló que “Las calles de Puerto Rico son públicas y de la misma forma en que en un condominio se daña el elevador y no se puede llamar al municipio para arreglarlo, si se pretende privatizar la calle, entonces no podemos pretender que los municipios nos las arreglen.”; APENDICE XII, pág. 133 de esta Dúplica. No obstante es de conoci-miento general que el propósito de los ‘controles’ es preci-samente hacer un escrutinio de las personas que se van a dejar entrar y las que van a ser excluidas. De hecho, en algunas comunidades con ‘controles’ no hay guardia de se-guridad y sólo puede entrar el que posee un control remoto o aquél a quien un residente con control remoto permite tal acceso; de hecho, hasta los carteros tienen problemas para entrar a las comunidades con ‘controles’ (APENDICE XIII, pág. 134 de esta Dúplica). También es de conocimiento general que en las comunidades con ‘controles’ los municipios contin[ú]an haciendo las reparaciones y asfaltado de calles (en MANSIONES ya el MUNICIPIO asfaltó la Calle Lirio después de la implantación del CONTROL). Siendo esto un hecho de conocimiento general es prudente recordar la cita contenida en la opinión disidente del Juez Asociado Hon. Antonio S. Negrón García en Mundo vs. Hernández Colón, caso citado, pág. 5898: “Los jueces no vivimos aislados en esta sociedad y no estamos ajenos a lo que sucede alrede-dor nuestro. No debemos por tanto prestarnos a jugar el juego de desconocer metódicamente lo que todo el mundo sabe.” Al respecto la Senadora Hon. Victoria Muñoz ha se-ñalado que: “Quedan aún interrogantes en cuanto a si en efecto se está dando privatización de calles y de infraes-tructura, cuyo mantenimiento está financiado con aporta-ciones de todos los contribuyentes.”; Réplica, ANEJO XII, pág. 30. La Senadora Hon. Victoria Muñoz ha señalado también la necesidad de hacer un estudio y señala que “El estudio debe ser sobre cuán efectivo para controlar la cri-minalidad han sido los cierres o controles de acceso ... y la constitucionalidad de privatizar las calles ...”; APENDICE *307XII, pág. 133 de esta Dúplica. Igual preocupación expresó el Representante Hon. Hiram Meléndez; Alegato de los pe-ticionarios, pág. 48 y APENDICE XI, pág. 76). El asunto está planteado; le toca ahora a este Honorable Tribunal decidir y resolver la controversia.
2. La recurrida señala en su Réplica, pág. 25, que no se ha violado el derecho de libertad de religión de los peticionarios. Sobre este aspecto basta hacer dos observa-ciones: primera, que el último párrafo de la See. 7 del re-glamento del CONTROL dispone sin ambages “Se limita el acceso de grupos privados que vienen a distribuir hojas sueltas, religiosas o cualesquiera otros ...”; (Subrayado nuestro), Petición de Certiorari, ANEJO IV-17, pág. 244; y segunda, que desde que se implantó el CONTROL los pe-ticionarios no han tenido más acceso a la literatura reli-giosa que antes se repartía de casa en casa y Aquellos re-claman ese derecho. La situación de MANSIONES no es única; en otra urbanización la Presidenta de la Asociación de Residentes anunció con gran regocijo que en relación a los ‘controles’: “Otra de las ventajas mencionadas por Puig fue la exclusión de ...visitas de grupos religiosos...”; APEN-DICE XIV, pág. 135 de esta Dúplica.
La recurrida apenas comenta el aspecto de los efectos de la Ley Núm. 21 sobre la libertad de culto y de religión de los peticionarios (garantizados por el Art. II, Sec. 3 de nuestra Constitución y la Primera Enmienda de la Consti-tución de los Estados Unidos). No obstante, la única expre-sión que hace dirigida a estos fines es totalmente inco-rrecta; dicha expresión es que "... la libertad de vivir en paz en nuestro hogar es nn derecho de superior jerarquía Cons-titucional” que la libertad religiosa; Réplica, pág. 25. Los casos citados por la recurrida para sostener tal desacierto expresan una posición que contradice la posición de aquélla.
En Sucn. De Victoria vs. Iglesia Pentecostal 102 D.P.R. 20, 27 (1974) precisamente este Honorable Tribunal sos-*308tuvo que “No puede darse derecho contra derecho ni ver-dad contra verdad. Aún la cuestionable ‘posición prefe-rente’ de algunos derechos no confiere la atribución de anular el de los demás, toda vez que ninguna de las liber-tades es absoluta. Los preceptos de la Carta de Derechos no se eliden sino que se refuerzan unos a otros.” El pro-blema planteado en dicho caso es una situación totalmente distinta a lo que reclaman los peticionarios. En Sucn. De Victoria vs. Iglesia Pentecostal, caso citado, el problema planteado era el que unos ruidos intensos y prolongados procedentes de la iglesia impedían que los residentes cer-canos tuviesen paz y tranquilidad; ante ese conflicto entre dos. derechos fundamentales este Honorable Tribunal buscó una solución salomónica que armonizó ambos dere-chos reconociendo la libertad de religión a la vez que ga-rantizó el derecho a vivir en paz libre de contaminación por ruidos. En el caso de la Ley Núm. 21 y el CONTROL esta-mos en una situación totalmente distinta por cuanto se afecta negativamente y de forma absoluta el ejercicio pací-fico, silencioso y ordenado de la libertad de religión. Ante esta situación los peticionarios solicitan que este Honorable Tribunal reconozca su derecho a la libertad de religión y culto y que no se permita que la Ley Núm. 21 constituya un impedimento a ese derecho. Recordamos la admonición de este Honorable Tribunal al efecto de que “No vacilaría-mos en reprimir cualquier perturbación del derecho a pro-fesar su religión ordenadamente.” Sucn. De Victoria vs. Iglesia Pentecostal, caso citado, pág. 29.
En el caso de P.R. Tel. Co. vs. Martínez 114 D.P.R. 328 (1983) citado por la recurrida no se plantea ningún con-flicto relacionado con la libertad de religión o culto. En este caso se examina el derecho a que no se intervengan las comunicaciones telefónicas en relación al derecho a la inti-midad y se resuelve que en última instancia el primero no es de rango superior con respecto al segundo sino que es una de sus manifestaciones.
*309En E.L.A. vs. Hermandad de Empleados 104 D.P.R. 436 (1975) tampoco se plantea ningún conflicto relativo a la libertad de religión. Lo que está en controversia es el dere-cho a la libertad de expresión en contraposición con el de-recho a la intimidad. Con respecto a estas garantías cons-titucionales este Honorable Tribunal expresó en las págs. 445-446 de ese caso que: "... el derecho a la intimidad goza de un altísimo sitial en nuestra escala de valores, pero lo mismo puede decirse ciertamente del derecho a la libre ex-presión y de otras libertades ... En muchas situaciones el derecho a la protección de la vida privada o familiar debe prevalecer sobre dichas libertades. En otras puede ocurrir a la inversa.” Así, este Honorable Tribunal señaló que aun-que el derecho a la intimidad “Ocupan un lugar privile-giado en la gama de derechos que la Constitución ampara ... Esto no quiere decir que el derecho a la intimidad vence a todo otro valor en conflicto bajo todo supuesto concebi-ble”; E.L.A. vs. P.R. Tel. Co. 114 D.P.R. 394, 401 (1983). Siguiendo esas normas debemos concluir que cuando el ejercicio de la libertad de religión se hace en las condicio-nes particulares que señalan los casos de Sucn. De Victoria vs. Iglesia Pentecostal, antes citado, y en Lasso vs. Iglesia Pentecostal 91 JTS 74 (1991), confirmado en 91 JTS 86 (1991), sin dudas debe prevalecer el derecho a la intimidad. Por el contrario, cuando la restricción se produce sobre el derecho al ejercicio de la libertad de religión de forma ordenada entonces este derecho debe reconocerse como preeminente.
Resulta irónico que la recurrida cite el caso de E.L.A. vs. Hermandad de Empleados, caso citado, cuando aquella in-currió precisamente en la práctica allí vedada al organizar y participar sus Directores y miembros en una marcha-piquete el 1ro. de enero de 1991. Esta pasó y se detuvo frente a la residencia de los peticionarios (Alegato de los Peticionarios, pág. 12) y al así hacerlo, a éstos “Se le coarta su derecho a la tranquilidad y al descanso. Se le acosa. Se *310le inquieta. Se altera no solamente el sosiego de su hogar, sino el de sus vecinos ...” E.L.A. vs. Hermandad de Emplea-dos, caso citado, pág. 446.
VI. RELACION DE LOS PETICIONARIOS Y LA RECU-RRIDA
A. En su Réplica (pág. 5), la recurrida se refiere a los peticionarios como si todos estuviesen en idéntica situación de hechos. Lo cierto es que los peticionarios forman un grupo heterogéneo y hay distinciones en detalles de hechos sobre cada uno de ellos. Así, por ejemplo, algunos peticio-narios no firmaron ‘papelitos’ de clase alguna y los que los firmaron lo hicieron en fechas diferentes; véase detalle al respecto en el Alegato de los Peticionarios, págs. 3-4.
B. En su Réplica (pág. 5), la recurrida asevera que los peticionarios "... fueron miembros de la Asociación de Re-sidentes desde sus principios.” Para aclarar ese aspecto basta examinar las solicitudes de admisión que somete la propia recurrida. En relación a éstas es necesario aclarar que las solicitudes de membresía de los peticionarios Varas y Anastacio Báez por sus fechas respectivas es evidente que se sometieron para ser admitidos como miembros de la ASOCIACION; Réplica, ANEJOS I y II, págs. 1-2. La soli-citud del peticionario Ramírez es para ser miembro de la recurrida (ya que ésta quedó incorporada el 17 de febrero de 1988 como lo manifiesta la propia recurrida y según consta en la Petición de Certiorari, ANEJO V-10, pág. 543). En la solicitud del peticionario Rodríguez no consta la fe-cha en que fue sometida (Réplica, ANEJO IV, pág. 4) pero si se sometió en 1986 como asevera la recurrida (Réplica, págs. 3) entonces la solicitud era en relación a la ASOCIA-CION y no para la recurrida; ya que ésta no existía en el 1986. De los peticionarios Sierra, Molina y Wilfredo Báez no hay constancia alguna de que hayan solicitado ser ad-mitidos como miembros de la ASOCIACION o de la recurrida. Llama la atención el hecho que la recurrida no manifiesta que de estas solicitudes de membresía la única *311que consta que fue aprobada por la Junta de Directores de la ASOCIACION o de la recurrida es la del peticionario Varas; en las demás no consta que se hayan aprobado (Ré-plica, ANEJOS I al IV, págs. 1-4).
VII. EXPRESIONES DE LA RECURRIDA RELATIVAS A JOSE R. CAQUIAS
De la Réplica refulge, a tal extremo que hiere la retina la manía y ojeriza de la recurrida hacia José R. Caquías. La situación alcanza tal paroxismo que la recurrida men-ciona a José R. Caquías en 17 ocasiones en cinco folios de su escrito (Réplica, págs. 2, 5, 7, 8 y 12) a pesar de que dicha persona no es parte en este recurso de Certiorari. Llama la atención que a quien no es parte se le mencione con un ahínco que no se observa en cuanto a los peticiona-rios que sí son parte en esta acción. Ese énfasis sobre una persona que no es parte en este recurso de certiorari sólo puede obedecer a una vindicta personal de la recurrida o de la paranoia colectiva y personal que la lleva a descargar su furia en una persona determinada cuando las actuacio-nes de la recurrida son cuestionadas.
La manía de la recurrida hacia José R. Caquías llega a tal extremo que en su Réplica (pág. 8), destaca visual-mente su alegación de que esa persona utilizó su influencia y su posición de juez al hacerle acercamientos a los resi-dentes de MANSIONES y presentarse como “Yo soy el Juez José Caquías ...”. Para probar ese desvarío, la recurrida señala que había incluido las págs. 59, 60, 83, 90, 91 y 93 de la deposición tomada a José R. Caquías el 4 de octubre de 1990 (Petición de Certiorari, ANEJO VI-9, págs. 904-909). La alegación de que José R. Caquías se presen-taba como el Juez José Caquías es mendaz, inflamatoria, impertinente y constituye un fraude a este Honorable Tribunal. Es mendaz según surge de la propia prueba a que se refiere la recurrida. En las págs. 59, 60, 83, 90 y 93 de la deposición tomada a José R. Caquías los temas tra-tados son distintos a lo que intentaba probar la recurrida *312(Petición de Certiorari, ANEJO VI-9, págs. 904 — 909). Sólo la pag. 91 trata sobre esa alegación. De dicha pág. 91 surge claramente que el Ledo. Héctor Collazo preguntó si esa persona se presentaba diciendo que era el Juez Caquías y que la respuesta de éste fue: “No, eso no es así...”; Petición de Certiorari, ANEJO VI-9, pág. 908. Sin embargo, la re-currida pretende hacerle creer a este Honorable Tribunal que lo que constituyó una pregunta del Ledo. Héctor Co-llazo fue una admisión de José R. Caquías. Tal acción cons-tituye sin duda fraude a este Honorable Tribunal. Aunque este Honorable Tribunal ha señalado que el fraude no se presume, en este caso el fraude queda probado por el hecho de que ya la aseveración mendaz a que nos referimos la había expuesto la recurrida ante el Hon. Tribunal Superior (Petición de Certiorari, ANEJO V-l, pág. 458) y ya había quedado demostrada su mendacidad ante ese Honorable Tribunal (Petición de Certiorari, ANEJO VI-1, págs. 880-881) y aún así la recurrida vuelve a insistir en ello. Además, la alegación es inflamatoria porque pretende crear animosidad hacia José R. Caquías con el único fin de desvirtuar la jüsta reclamación de los peticionarios y des-viar la atención de las controversias reales de la reclamación. Finalmente, la alegación es impertinente por-que no tiene relación alguna con las controversias reales planteadas en esta acción.
Otros aspectos en que se transluce la manía de la recu-rrida hacia José R. Caquías es en el incidente que se se-ñala en el apartado IV (A) 2, de esta Dúplica, supra, págs. 9-10 y en los apartados (A) a(C) a continuación:
A. El señor José R. Caquías no fue asesor legal de la ASOCIACION ni de la recurrida como asevera esta última. Aquél redactó un borrador de un Reglamento interno para la ASOCIACION pero ese fue un hecho aislado. La redac-ción de ese borrador fue hecha como un favor personal en consideración a la Sra. Mildred Diez quien le hizo la solicitud. El señor José R. Caquías no estuvo pendiente de *313si se aprobó o no la versión del Reglamento interno que él redactó ya que él no formaba parte de la directiva de la ASOCIACION, ni participaba de su proceso decisional, ni era consultado, ni daba su opinión en los asuntos de la ASOCIACION ni de la recurrida; el Reglamento interno es distinto a y no tiene relación con el reglamento del CONTROL.
B. La recurrida señala en su Réplica que José R. Ca-quías fue asesor del Presidente de la Cámara de Represen-tantes y como tal participó en la redacción del proyecto de ley que finalmente se convirtió en la Ley Núm. 21. Es cierto que José R. Caquías fue asesor legal del Hon. José R. Jarabo e incluso fue Director de su Oficina de Asesores. El proyecto de ley que luego se convirtió en la Ley Núm. 21 no se originó en la Cámara de Representantes, sino en el Se-nado (P. del S. 814) e incluso el proyecto de enmiendas a dicha ley también se originó en el Senado (P. del S. 1436). El señor José R. Caquías en efecto participó en revisar esos proyectos cuando se sometieron a la consideración de la Cámara de Representantes pero su participación no fue para plasmar su propia visión sobre el concepto sino para darle forma a lo que los señores Representantes querían aprobar; si la recurrida no lo sabe, la facultad de aprobar leyes corresponde a los legisladores y no a los asesores. Más aún, durante los casi cuatro años que José R. Caquías trabajó en la Cámara de Representantes participó en la redacción de innumerables piezas legislativas, guiado no por su criterio personal, sino siguiendo las instrucciones que recibía de los que tienen la facultad de legislar.
C. La recurrida en su empeño de distraer la atención de los aspectos esenciales de esta acción y por lo antes señalado en los primeros párrafos de este apartado VII, supra, págs. 31-32 indica que José R. Caquías logró que se presentara en la Asamblea Legislativa un proyecto de ley relativo a los ‘controles’. Es curiosa esta expresión cuando la recurrida se cuida de no decir que a su vez ha montado una campaña de presión tan brutal que inclu[....]
*314[[Image here]]
*315responde al interés de mayor seguridad, y proteger a toda la comunidad en horas de la noche. Todos entran por la entrada donde se encuentra el guardia de seguridad. El movimiento de vehículos en horas de la noche, después de las 10:00 pm, es mínimo. Después de todo, la Urbanización Mansiones de Río Piedras es una comunidad pequeña.
F. Sexto señalamiento He error:
“Erro el Honorable Tribunal a] no temor determinación respecto a la solicitud de los peticionarios de que se deter-minara si procedía notificar lo impugnación de la constitn-cionaliHari He lo Ley 21 ol Secretario de Justicia conforme lo dispone la Reglo 21.3 He Procedimiento Civil o si dicho requisito era innecesaria y al no resolver el planteamiento de in (institución alidad de la Ley 21.
Entendemos que no debe haber duda de que conforme a la Regla 21.3 de Procedimiento Civil debió notificarse al Secretario de Justicia de la impugnación de la constitucio-nalidad de la Ley 21, supra.
A pesar de lo anterior los demandados-recurrentes dis-cuten extensamente la controversia sobre la constitucio-naldiad de la Ley 21, supra. Se alega lo siguiente:
1. Utilización de propiedades y fondos públicos para fines que no son públicos y/o la disposición de propiedades públicas sin un mandato de ley que lo disponga como se requiere en el Artículo VI, Sección 9 de la Constitución.
2. No garantizar, reconocer ni hacer reserva expresa del derecho de los peticionarios a la libertad de expresión, libertad de religión y derecho a la privacidad.
3. No existiendo fines públicos legítimos entonces la privatización de la Calle sería inconstitucional. Los de-mandados-recurrentes se preguntan, ¿Que justificación puede existir para impedir que una persona tenga acceso o pueda utilizar libremente y sin restricción las calles de una comunidad o urbanización?
*316La Ley 21, supra, constituye un esfuerzo legítimo del gobierno de Puerto Rico de integrar a la comunidad en la lucha contra el problema número 1 de Puerto Rico: La CriminflliflaH La prensa diaria de nuestro país ha descrito el problema de la siguiente manera: (Anejo X).
“Los vecinos de las Urbanizaciones Venus Gardens, en Río Piedras, y el Conquistador, Trujillo Alto, han puesto el grito en el cielo ante la ola de asaltos y escalamiento a todas horas y durante cualquier día, que están amena-zando con la vida de adultos y niños. En la última semana ha habido no menos de 6 robos a plena luz del día en am-bas Urbanizaciones y cuentan que frente a la ola no se ha intensificado el patrullaje policiaco. El acto es sencillo: es-perar que alguien llegue a su casa, sacan un arma de fuego, le encañonan, penetran en el hogar y cargan el botín en el carro del dueño o la dueña, porque tampoco escat[i]man por sexo. Mientras tanto, los vecinos empiezan a hablar sobro una contraofensiva propio, debido a la inefi-cacia de .la-Poli cía”.
“Desespera el Pueblo por el auge criminal. Interpretan el apoyo popular a la pena capital como un llamado ur-gente a que se ponga coto a la violencia que vive el país”.
“La sensación de impotencia ante la criminalidad que abruma al país lleva a los puertorriqueños a considerar la pena de muerte como medida para enfrentar a los malean-tes en una reacción que rompe precedentes de aversión a la pena capital”.
“Es un grito de desesperación ..., Es indignación espon-tánea de un pueblo que no aguanta más criminalidad”.
El legislador captó y entendió el grito de deseperación e indignación expon[tá]nea de un pueblo que no .aguanta más criminalidad.
Los peticionarios establecen como una de las razones para oponerse al CONTROL el que, a su entender, los CONTROLES no constituyen una solución a la criminalidad. Coincidimos con los peticionarios en que el *317CONTROL DE ACCESO no es la solución mágica al pro-blema número uno de nuestra sociedad: la criminalidad. Para resolver el problema de la criminalidad tenemos que regresar a la familia, la comunidad, a la escuela, a los va-lores morales, éticos y religiosos. Mientras tanto se logra este regreso, las personas necesitan vivir con tranquilidad y seguridad y buscan alternativas a corto plazo que les permitan lograr sus objetivos de mejorar su calidad de vida. EL CONTROL DE ACCESO, en las comunidades en las cuales se ha establecido, ha probado ser un remedio eficaz para controlar la criminalidad; lo que resulta en una reducción dramática de los delitos. Así lo certifica el super-intendente de la Policía, Ismael Betancourt Lebrón en su memorando del 25 de febrero de 1991, y cito “El control de acceso ha contribuido grandemente en el Puerto Rico de hoy a minimizar la incidencia criminal”, (anejo XI). Tanto es así, que recientemente, al efectuar el operativo en el Residencial Público Neme[s]io R. Canales, el superinten-dente de la Policía expresó públicamente a los medio noti-ciosos que él recomendaba se implantara el SISTEMA CONTROL DE ACCESO CON PORTONES ELECTRÓNI-COS como alternativa adecuada y efectiva para proteger la vida de los residentes de Canales. Los tres candidatos a Gobernador en las próximas elecciones apoyan el control de acceso ((Anejo XII).
Mansiones de Río Piedras es un ejemplo de las Urbani-zaciones que antes de establecer el CONTROL DE AC-CESO tenían un alto índice de criminalidad y que luego de establecido el CONTROL, se ha minimizado dramática-mente, reduciendo al mínimo los delitos. El informe ASJ 15-91-099 (Anejo XIII) demuestra claramente que en Man-siones de Río Piedras el CONTROL DE ACCESO ha sido el mecanismo responsable de que se haya reducido la criminalidad.
El informe ASJ 15-91-099 cubre el período entre julio de 1990 y enero de 1992 (19 meses). En ese lapso de tiempo, el *318informe registra la ocurrencia de 13 delitos. De los 13 de-litos registrados en el período cubierto por el informe, 7 ocurrieron durante el período de enero de 1991 a abril de 1991, período en el cual el Sistema de CONTROL DE AC-CESO no estuvo en funcionamiento y 2 delitos de apropia-ción ilegal registrados (el 15 de julio de 1990 y el 18 de diciembre de 1990) corresponden a una finca indepen-diente propiedad del Sr. Carlos Padín Vega que colindo con la Urbanización cuyo acceso principal es por la Carretera 744 de Cupey. En 15 meses de funcionamiento el CONTROL DE ACCESO en Mansiones de Río Piedras se han registrado tan sólo 4 delitos. Si se analiza la ocurrencia y naturaleza de estos 4 delitos podemos concluir que en 2 de esos delitos: querella 90-1262-7921 del 13 de diciembre de 1[9]90 de la Sra. Leonilda Olabarría Hernández y la que-rella 91-1262-2619 del 16 de mayo de 1991, la persona lo-gró acceso por áreas de la periferia de la urbanización que están bajo el absoluto control del propietario de la vivienda (Anejo XVI). Los 2 delitos restantes corresponden a situa-ciones de poco impacto económico y de los cuales no se tiene información confiable de la fecha ni de las circunstan-cias específicas de lo ocurrido. En entrevista telefónica con al Srta. Lucette Cardona Serrano, persona perjudicada en la querella 90-1262-4228 del 8 de julio de 1990, ella nos aseguró que los actos informados en esta querella ocurrie-ron en fecha anterior al establecimiento del CONTROL DE ACCESO y así lo informó al oficial policiaco que redactó el informe. Con relación a la querella 91-1262-3030 del 7 de junio de 1991, por la alegada apropiación ilegal del anillo y candado del contador..de. 1 a luz, la persona perjudicada, Sr. Edwin Jiménez Irizarry es parte de este caso y cuya vi-vienda esta localiza al lado derecho detrás de le caseta del guardia. Esta ocurrencia se informo 3 días más tarde, de la fecha de ocurrencia a la policía estatal, y nunca se informó al guardia de la caseta que está a una corta distancia de la residencia.
*319Los peticionarios traen a la atención de este Honorable Tribunal el problema de jóvenes y niños de tierna edad que conducen vehículos de motor de sus padres, motoras, “go karts” sin supervisión y pretenden hacer responsables al CONTROL DE ACCESO de lo que es un problema común a TODAS las urbanizaciones (LAS QUE TIENEN CONTROL Y AQUELLAS QUE NO TIENEN CONTROL) en donde hay jóvenes y niños desprovisto de la supervisión adecuada de sus padres. Pretender hacer responsable al CONTROL DE ACCESO Y A LA ASOCIACIONES DE RE-SIDENTES QUE LO ADMINISTRA de todos los actos pri-vados de sus residentes resulta ser una pretensión irrazo-nable e ilógico de transferir las responsabilidades y obligaciones inherentes a la función que tiene cada padre con respecto a sus hijos a la ASOCIACION DE RESIDENTES. Sin embargo, el mantener el CONTROL DE ACCESO en nuestra urbanización ha permitido que la comunidad se conozca y que participe activamente en la solución de los problemas comunitarios. Se facilita la iden-tificación de cualquier problema o circunstancias que afec-ten la calidad de vida de nuestra comunidad con la gran ventaja de que se puede identificar los jóvenes y niños que incurren en conducta no aceptable; y como una gran fami-lia, con prontitud y diligencia se dialoga y se orienta direc-tamente a los padres. La Asociación de Residentes cuenta con muchos residentes responsables, amantes de la ley [y] el orden, que están dispuestos a colabora[r] previniendo actos delictivos y orientando y guiando a nuestro niños y jóvenes en [la] consecución de actividades de desarrollo positivo. Lamentablemente, la urbanización también tiene un grupo de residentes que prefieren ser testigos de las actuaciones delictivas de nuestros niños y jóvenes que ocu-rren en su presencia, cruzar sus brazos sin ni siquiera in-tentar detenerlas o informarlas a la policía, y luego traen los datos específicos que le fueron negados a la Asociación o a las autoridades policíacas, a la atención de este Honora*320ble Tribunal en un intento por manchar la dignidad de toda una comunidad responsable y amante de la Ley y el orden. Tanto los niños que transitan en motoras, etc, como el alegado incidente de los jóvenes que tiraron las piedras frente al portón de la calle gardenia la ocurrencia de estos eventos ocurren a la vista del Sr. William Varas, peticiona-rio y demandante en el caso KPE 90-1382; que en ambas ocasiones, es testigo presencial de los hechos, no actúa para prevenir sus consecuencias y se niega a cooperar con la Asociación de Residentes en su esfuerzo por identificar los responsables para orientar a los padres. La Asociación de Residentes se mantiene firme en su propósito de mejo-rar la calidad de vida y actúa diligentemente y con pronti-tud para resolver los problemas que le traen a su atención.
Los peticionarios traen a la atención de este Honorable Tribunal la comunicación escrita por la presidenta de la Asociación Recreativa de Mansiones de Río Piedras en la alerta a los padres sobre ha[ll]azgos encontrados en el par-que de la Urbanización que hace presumir que las facilida-des se estaban utilizando fines distintos a los legítima-mente reconocidos de recreación y deportes y nuevamente pretenden responsabilizar al CONTROL DE ACCESO por esta situación. También incluye como evidencia la querella . 92-1262-0662 del 31 de enero de 1992, en donde dos joven-citos lograron acceso al urbanización con el propósito de utilizar las facilidades del Parque; y luego de estar en los predios del mismo, asaltaron a mano armada a todos los presente[s]. Los peticionarios tienen conocimiento de que las facilidades recreativas de la Urbanización Mansiones de Río Piedras están administradas por la Asociación Re-creativa actúa como una corporación sin fines de lucro in-dependiente bajo las disposiciones del Reglamento de la Asociaciones Recreativas que aprueba el Departamento de Recreación y Deporte[s] y del cual la Asociación de Resi-dentes no tiene control ni in[j]erencia legal. Por tal razón, y porque .existe libre acceso a las áreas recreativas de la or-*321hanización, y la administración de estas facilidades recrea-tivas recae, por mandato expreso de ley en la Asociación Recreativa, entendemos que los peticionarios actúan fifí mala fe criando pnr nn lado proclaman y defienden vehe-mentemente el libre nao y disfrute de las facilidades re-creativas-para_atac,ar el CONTROL DE ACCESO; y .por otro lado, hace responsable al CONTROL de las activida-des delictivas que surgen como consecuencia lógicas y pre-venibles He. mantener el libre aerean a estas facilidades
Exigen y defienden el libre acceso, y luego no quieren acep-tar el precio de disfrutar de libre acceso: la posibilidad de ser víctima de un acto delictivo y tratan de responsabilizar de estos actos delictivos al CONTROL DE ACCESO.
Los demandados-recurrentes señalaron que desde el Gobernador, en su palacio, hasta el limosnero es su choza tienen igual derecho de uso de calles. Saldaba vs. Consejo Municipal de San Juan, 15 DPR, p. 37, 51 (1909). Nos pre-guntamos si los der[e]chos del gobernador y del limosnero reconocido en el 1909 son iguales a los derechos del criminal del Puerto Rico de 1992 que espera en la calle al frente de su casa en una urbanización para al momento de usted entrar a la casa encañonarle con una pistola frente a sus hijos y esposa. Es posible que salga vivo del evento si tiene suerte; aunque de seguro el autom[ó]vil o propiedades del hogar las perderá. Pero sin lugar a duda el daño sufrido a la tranquilidad del hogar, privacidad familiar y p[é]rdida de propiedad será permanente e irreparable. Su dignidad de ser humano y todos sus der[e]chos contitucionales est[á]n desprovistos de protección adecuada. La Ley 21, supra, es un esfuerzo, entre otros, para atacar el problema que hemos descrito. El derecho del uso legítimo de las ca-lles no puede convertirse en el derecho del uso ilegal y perverso de la misma. No hay derecho a asar las calles pora violar la ley y cometer delitos.
Le Ley 21, supra, regula el Control de acceso.; no la pro-hibición He acceso a las calles en las urbanizaciones- La *322Ley 21, supra, garantiza el uso legítimo de las calles; y sirve He instrumento poro controlar el uso ilegal de los calles. No se trata de privatizar las calles de urbanizacio-nes, ni la utilización de propiedades y/o fondos públicos para fines que no son públicos.
Aunque es. un.fin, público..y...obligación del.gobierno el proteger al ciudadano de. la ola criminal que azota el país. La Ley 21, supra, es un medio de lograr ese fin público. La persona que interese usar la calle de una urbanización para robar, escalar y violar mujeres no puede alegar discri-men y violación de la igual protección de la leyes. (Artículo II, Sección I y Artículo II, Sección 7. de nuestra Constitución). Lo contrario es el argumento del absurdo y de la frivolidad.
Se alega violación a la libertad religiosa. (Artículo II, Sección 3 de nuestra Constitución). No hay duda de la im-portancia de la libertad religiosa dentro de nuestra orde-namiento constitucional; aunque la libertad de vivir en paz en nuestro hogar (garantizado por el Artículo 2, Sección 7 de nuestra Contitución) es un derecho de superior jerar-quía Constitucional. Sucesión de Victoria vs. Tglesia Pentecostal, 102 DPR 20; Puerto Rico Telephone Company vs. Martínez, 114 DPR 328 (1983); E.L.A. vs. Hermandad de Empleados, 104 DPR 436. A pesar de todo lo anterior no hay prueba de clase alguna que se haya violado o se pueda violar el derecho de libertad religiosa de la demandada-recurrente.
POR TODO LO CUAL, los demandantes-recurridos muy respetuosamente solicitan de este Honorable Tribunal que no expida el auto de certiorari; y por tanto no se revise la Resolución del Honorable Tribunal Superior, Sala de San Juan del 31 de octubre de 1991 en el caso KAC 90-1233 y proceda a confirmar dicha Resolución
CERTIFICO: Haber enviado copia fiel y exacta del pre-sente escrito a: Lie. Maritza Julia, a su dirección de récord. En San Juan, Puerto Rico a 2 de abril de 1992,
*323RESPETUOSAMENTE SOM[ET]IDO
[Fdo.] LODO. HECTOR M. COLLAZO
COLEGIADO NUMERO 5613
MEDICAL CENTER PLAZA LC-5
CALLE 3 SE NUMERO 1051
LA RIVIERA
RIO PIEDRAS, PR 00921
TEL: 749-0827 FAX: 781-3696
*324[[Image here]]
*325[...] investigación dual si la controversia sustantiva so-bre validez es apropiada para resolución judicial y si el daño a la parte es suficiente para requerir una adjudicación”.
No cabe duda entonces que se trata de una controversia judicial que no está completa o lista para adjudicación. Esto es así, porque no se demostró que dicha ley prohiba la entrada de determinadas personas a las urbanizaciones o que se hayan utilizado fondos públicos para la conserva-ción de calles privadas. La opinión que emita el tribunal por tanto, será de naturaleza consultiva. Es de aplicación al caso de autos, la norma tantas veces enunciada por este Honorable Tribunal a los efectos de que no es función de los tribunales brindar asesoramiento o producir decisiones en abstracto y bajo hipótesis de índole especulativa. El Vocero v. Junta de Planificación, 88 JTS 46.
C. IGUAL PROTECCION DE LAS LEYES
Aún cuando se superaran todos los obstáculos anterio-res, también se equivocan los residentes objetantes al se-ñalar que la Ley Núm. 21 infringe la igual protección de las leyes. Ello así, porque la clásula de igual protección de las leyes se activa únicamente cuando hay una legislación o acción detestado que cree clasificaciones entre grupos, discriminando a unos frente a otros, fíerherena. v. Echego-yen, 91 JTS 65. Los residentes objetantes no han señalado en ningún momento cuáles son las clasificaciones estatui-das en la Ley Núm. 21.
Es evidente, entonces que la Ley Núm. 21 tampoco infringe la igual protección de las leyes.
D. CONSECUENCIAS JURIDICAS LEY 21
Aunque sostenemos que no se debe entrar a analizar los méritos de estas cuestiones por las razones expuestas an-*326teriormente, queremos señalar lo siguiente en cuanto a la alegación de los residentes objetantes a los efectos de que la Ley Núm. 21 tiene el efecto de privatizar las calles. El Senador Fernando Martín al discutir las enmiendas a la Ley Núm. 21 argumentó:
Pero no nos engañemos, el efecto jurídico de esto no es, ni podría ser, es que no podría ser el de convertir una calle pública en Puerto Rico en una calle que es para uso exclusivo de los residentes, para el cual tengan el poder legal de impedir, de impedir el acceso de nadie. Cuando la ley original habla otra vez ambiguamente de que no se puede prohibir el acceso a igle-sias, facilidades, parques, un parque y una calle no tienen jurí-dicamente naturaleza distinta, son ambas una tan pública como la otra. Proveen al ciudadano una facilidad tan una como la otra; no puede ser que yo puedo ir a la cancha de baloncesto a tirar canasto, pero si voy a la cancha de baloncesto a mirar el canasto se me prohíbe el acceso. Así es que legalmente el día en que se quiera permitir que una urbanización en efecto se con-vierta en un condominio, es decir, que pueda legalmente decir, ‘el que no vive aquí no puede entrar’, eso requiere una trans-formación jurídica mucho más compleja de la que está envuelta en esta ley. Y además, supondría, supondría que los vecinos se tendrían, primero que adquirir, adquirir las facilidades públi-cas entre ellas las calles. Y tendrían en su momento también que hacerse cargo de su reparación. Yo presumo que el País no está listo para esto, esto haría quebrar a cualquier asociación de vecinos, si se tuvieran que imponer el comprar la calle. Pero por otro lado tampoco podemos levantar falsas ilusiones sobre lo que estamos haciendo. Repito, en ese sentido las preguntas del senador Ramos me parecen acertadas. Nadie en Puerto Rico, no hay ley ésta, ni la anterior, que impida jurídicamente, no digo yo en términos prácticos, uno no vive ahí y ve un guar-dia, una barrera, se va para otro sitio. Pero nada que jurídica-mente impida que yo transite por una calle pública de Puerto Rico sin tener que proveerle explicaciones a nadie mientras sea una calle pública. Y digo esto, en primer lugar, porque es la verdad. Y en segundo lugar, para que aquellos que piensen que esta legislación debe ir más lejos que sepan que habría que hacer enmiendas más profundas. Diario de Sesiones, Procedi-miento y Debates de la Asamblea Legislativa, Vol. XLIV, núm. 19, págs. 373-374.
Esa es la única interpretación razonable de la Ley Núm. *32721, nada hay en ella que demuestre que se están privati-zando las calles.
E. DERECHO A LA INTIMIDAD
Los residentes-objetantes también alegan que la Ley Núm. 21 les infringe su derecho a la intimidad. Sobre ese particular ni ellos ni nosotros hemos encontrado ninguna disposición de dicha ley que tenga ese efecto. Como correc-tamente señalan los residentes objetantes lo único que hace dicha ley es darle facultad a la Asociación de Residen-tes para aprobar un Reglamento. El que el Reglamento aprobado por la Asociación de Residentes pudiese contener alguna disposición que infringa el derecho a la intimidad de los residentes objetantes no tiene nada que ver con la ley. Lo cierto es que la Ley no contiene ninguna disposición que infrinja el derecho a la intimidad de los residentes.(29)
Los residentes objetantes no han logrado identificar qué aspecto de su intimidad se vé afectado por la Ley 21. EL gneroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978). De existir *328alguna disposición en el Reglamento de Asociación de Re-sidentes que infrinja el derecho a la intimidad, lo único que tendría que analizarse sería dicho Reglamento. Ya que como es sabido el derecho a la intimidad es oponible entre partes privadas. Arroyo v. Rattan Specialties, 117 DPR 35 (1986).
En conclusión, los residentes-objetantes no han demos-trado cuál ha sido o en qué consiste el menoscabo al dere-cho a la intimidad por la ley 21.
F. DERECHO A ASOCIARSE LIBREMENTE
Alegan los residentes-objetantes que la ley 21 atenta contra su derecho a asociarse libremente. Esto es así, por-que en el Reglamento Interno de Control de Acceso de la Urbanización Mansiones de Río Piedras se estableció como requisito para tener derecho a controles remotos, ser miembros de la Asociación de Residentes.(30) Argumenta-ron los residentes objetantes que por diversas razones no desean ni tienen interés en ser miembros de la Asociación. Se niegan por sus convicciones personales a financiar acti-vidades “sociales” o de otra índole de la recurrida.
Es difícil entender cómo la ley Núm. 21 infringe el de-recho a asociarse libremente. Ello así porque no hemos en-contrado en ella nada que obligue a los residentes-objetan-tes a pertenecer a la Asociación. Todo lo contrario, la propia ley en su sec. 15 señala:
Los residentes que no favorecieron el sistema de control de acceso no estarán obligados al pago de cuotas para el estable-cimiento, operación, mantenimiento o remoción de dicho sis-*329tema excepto en aquellos casos en que se comprometen me-diante contrato por escrito.
En suma, en parte alguna de la Ley 21 se le requiere a los residentes asociarse para ningún propósito. Si el Regla-mento es el que dispone el requisito de asociación es el que deberá analizarse. Pero el hecho de que en el reglamento aparezca ese requisito no se puede entender que la ley es inconstitucional. La Ley Núm. 21 en manera alguna obliga a los residentes a asociarse. No existe ninguna disposición en dicha ley que así lo requiera.
POR TODO LO CUAL, muy respetuosamente se le soli-cite a este Honorable Tribunal que devuelva los casos al tribunal de instancia con el propósito de que se celebre juicio en su fondo de manera tal que se puedan dilucidar todos y cada uno de los hechos pertinentes en controversia. También le solicitamos que se abstenga de entrar a anali-zar la validez constitucional de la ley Núm. 21.
RESPETUOSAMENTE SOMETIDO.
En San Juan, Puerto Rico, a 6 de noviembre de 1992.
[Fdo.] ANABELLE RODRIGUEZ Procuradora General Núm. Colegiada: 9572
[Fdo.] REINA COLON DE RODRIGUEZ
Subprocuradora General Núm. Colegiada: 4894
[Fdo.] MARIA ADALJISA DAVILA Procuradora General Auxiliar Núm. Colegiada: 9543
*330NOTIFICACION
CERTIFICO: Que se ha ordenado el envío por correo certificado con acuse de recibo copia del presente escrito a:
LCDO. HECTOR M. COLLAZO MALDONADO
LCDO. MANUEL BETANCOURT AVILES
MEDICAL CENTER PLAZA, LOCAL NUM. 5
CALLE 3 S.E. NUM. 1051 URB. LA RIVIERA RIO PIEDRAS, P.R. 00921 TEL. 749-0827
LCDA. MARITZA JULIA RAMOS CALLE HARDING NUM. 1-8 URB. PARKVILLE GUAYNABO, P.R. 00969 TEL. 789-3177
LCDO. OLGAM. SHEPARD COLL Y TOSTE #54 HATO REY, P.R. 00918
En San Juan, Puerto Rico, a 6 de noviembre de 1992.
[Fdo.] MARIA ADALJISA DAVILA Procuradora General Auxiliar Núm. Colegiada: 9543 Departamento de Justicia Apartado 192
San Juan, Puerto Rico 00902 Tel. 721-2924
MAD/ca/ode

(1) “Sería de suponerse que por vivir en una isla estemos protegidos, aislados de las corrientes malsanas que contaminan el mundo de hoy: la violencia, las drogas heroicas, los asaltos, el crimen, la pornografía epidémica, las convulsiones sociales epilépticas. En tierra firme se suele pensar en las islas como refugio de paz. Pues no. Por los milagros de la tecnología, las islas perdieron su tranquilidad. Y por las ma-romas de la geopolítica, la nuestra es además una frontera.” S. Tió, Un Fracatén de Tirabuzones, Graf. M. Parejo, España, 1975, San Juan, Puerto Rico, pág. 9, “Botellón”.


(2) Existen numerosas teorías sobre las raíces del crimen: la económica, la polí-tica, la psicológica y la social-aprendizaje. Encyclopedia of Crime and Justice, Nueva York, The Free Press, 1983, T. I, págs. 316-341. Manuel López-Rey y Arroyo analiza comprensivamente la etiología del delito desde la tesis de desorganización social, fenómenos sociopatológicos, conflictos de culturas, cambio social, biopsicológico, psi-cológico, biológico y otros. M. López-Rey y Arroyo, La Criminalidad, Madrid, Ed. Tecnos, 1976, págs. 160-226.
“Las causas generales de la criminalidad son bien conocidas. Aparte de los casos psiquiátricos, nace de la pobreza, de las grandes diferencias económicas entre los grupos sociales, la mala educación, la competición extrema por los bienes materiales, el desempleo, las familias rotas, la influencia dañina de la televisión y el cine, el pésimo ejemplo de las clases dirigentes, la epidemia del narcotráfico, etc.” R. Serrano Geyls, Comunicación a Oficina de Servicios Legales del Municipio de San Juan, 10 de junio de 1992, págs. 5-6, Apéndice.


(3) El hurto o robo armado y violento relacionado con los vehículos de motor ha alcanzado cifras inimaginables. La situación no es de nuestra exclusividad. En Es-tados Unidos causó que el Congreso aprobara la Ley Antirobo Automóvil de 1992 (Anti Car Theft Act of 1992, 18 U.S.C. sec. 2119 et seq.).
En Puerto Rico ha exigido la aprobación de disposiciones legales encaminadas a reducir su uso delictivo y venta ilegal lucrativa. A tal efecto, la Ley de Vehículos y Tránsito de Puerto Rey, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 *222L.P.R.A. see. 1134, reglamenta el uso de cristales de visión unidireccional y de tinte en los parabrisas o cristales que permiten la comisión fácil de delitos y dificultan la identificación de sus autores.
Por otro lado, la Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. see. 3201 et seq.) sobre protección de la propiedad vehicular reconoce lo lucrativo de la actividad de vehículos ilegalmente apropiados, estimado anualmente en varios millones de dólares. “Se trata de un negocio ilícito que involucra distintos sectores: el roba carro profesional, el hojalatero que le da una nueva apariencia a la unidad, el funcionario venal que le da identidad registral, el vendedor y exportador con conexiones inter-nacionales que dirige sus esfuerzos al mercadeo de las unidades, el empresario indi-ferente que no toma precauciones para asegurarse de la identidad del adquirente que financia o asegura, y finalmente el comprador insensible que sólo considera sus ventajas personales.” Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico, págs. 654-655.


(4) Véanse: Víctimas de asesinatos-homicidios y su posible relación con el pro-blema de las drogas, Año fiscal 1989-1990 y enero a mayo de 1988 y 1990, Ofic. de Información de Justicia Criminal, Depto. de Justicia, noviembre 1990; G. Speckart y M. Douglas Anglin, Narcotics Use and Crime: An Overview of Recent Research Advances, 13 Contemporary Drug Problems (1986); J.K. Watters, C. Reinarman y J. Fagan, Causality, Context, and Contingency: Relationships Between Drug Abuse and Delinquency, 12 Contemporary Drug Problems 351 (1985); P. Gómez Pavón, El delito de conducción bajo la influencia de bebidas alcohólicas, drogas tóxicas o estupefacien-tes, Barcelona, Ed. Bosch, 1985, págs. 1-68; M. Alfonso Sanjuan y P. Ibáñez López, Drogas y Toxicomanías, Madrid, Imp. Pablo López, 1979.


(5) Experiencia descrita así en la opinión concurrente y de conformidad:
“La experiencia vital puede a veces rebasar la más enfermiza de las imagina-ciones humanas. La dura realidad excede en ocasiones —por anchísimo margen— lo que el morboso delirio de un demente puede concebir. Tal es el caso de la aterradora noche que le tocó en desdicha a esta joven universitaria. En definitiva, nada, abso-lutamente nada, borrará de su cuerpo y de su alma el estrago indescriptible que le deparó la vida. No es necesaria la condición de perito ni de experimentado en la condición humana para comprender el espanto de una experiencia que sobrecoge profundamente al más insensible.
“Temor, angustia, vergüenza, consternación, dolor implacable: todo debe ha-berse apoderado de esta joven mujer en esa hora pavorosa. La intimidad de su cuerpo, hecha para la caricia consentida, para el disfrute del amor en su expresión más tierna, fue violada brutalmente sin que hubiese para ella el más leve resquicio de respeto. Por el contrario, el furor más salvaje dañó para siempre lo que para ella era inviolable, excepto por la voluntad del amor.
“Y al final, para salvarse, para no morir por la injuria física y moral, o lo que es igual, para no perecer de asco, una salida igualmente aterradora. Tiene que echar mano del arma blanca usada por el violador para, a su vez, liberarse siquiera por un instante del estigma indeleble que —a fin de cuentas— ya nunca podría borrarse del espíritu. Salvó su vida precariamente, pero el daño quedó y permanecerá para siem-pre como una huella que jamás podrá desvanecerse.” (Escolio omitido.) Elba A.B.M. v. U.P.R., 125 D.P.R. 294, 331-332 (1990), opinión concurrente y de conformidad.


(6) “El peligro puede definirse como la probabilidad de verificación de un daño o como la probabilidad de un resultado temido. El concepto de peligro es meramente objetivo, por cuanto este está constituido por el conjunto de las condiciones objetivas existentes en el mundo externo, de las cuales se puede deducir la probabilidad de verificación de un resultado que se teme y que no se desea. El peligro, dice Antolisei, no consiste en un estado de incertidumbre de la naturaleza, sino de una situación que lleva consigo la probabilidad de determinado efecto. Esta probabilidad consiste en una conjetura fundamentada en la experiencia de los casos similares. La experien-cia nos enseña que de determinadas causas se derivan determinados efectos y enseña, además, que existe una uniformidad constante en el proceder de la naturaleza. Junto a la ley de causalidad que rige todos los fenómenos, existen leyes de causalidad por separado o particulares que rigen determinados fenómenos. De ahí la posibilidad de generalizar un hecho y establecer los efectos que se pueden derivar de él y la posibi-lidad de establecer la aptitud, la capacidad, la idoneidad general de un hecho para causar otro hecho. Precisamente por estas características se puede hablar de proba-bilidad, la cual existe a pesar de no haberse verificado el hecho.” (Énfasis suplido.) S. Tulio Ruiz, La Estructura del Delito, Bogotá, Ed. Tecnos, 1978, pág. 42.


(7) Informe de la Comisión para el Estudio de la Policía sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico, 19 de diciembre de 1973, pág. 205.


(8) Con algunas modificaciones, básicamente trata de la instalación de portones eléctricos con sistemas de control remoto (beepers); sistema de intercomunicación para acceso y control de visitantes, y sistema especial para acceso de los servicios gubernamentales. Incluye una caseta con guardián, y todas las facilidades requeri-das, y dos (2) o tres (3) brazos mecánicos para controlar el acceso de entrada a la urbanización, uno para residentes y otro para visitantes. Pueden ser operados por tarjetas o control remoto (beepers) y por un guardián desde la caseta las veinticuatro (24) horas del día.


(9) En el documento que suscribían los residentes se estipulaba:
‘Yo_, mayor de edad,_, residente de la calle_de la Urbanización Mansiones de Río Piedras, en re-presentación de los residentes de la vivienda de referencia, autorizo a la Asociación de Residentes de Mansiones de Río Piedras para que represente los intereses comu-nitarios a los efectos de solicitar a la Asamblea Municipal de San Juan la autoriza-ción para controlar la entrada y sal[i]da de personas extrañas a nuestra comunidad.
“Hoy_de_de_.” (Énfasis suprimido y en el original.) Caso Núm. RE-91-139, Solicitud de revisión, pág. 14.
Se advierte la total omisión al aspecto económico para la instalación inicial o gastos de operación, reparación o mantenimiento fijos.


(10) Lo que nos hace recordar que “[a]costúmbrase entre nosotros confiar a la acción gubernativa el desenvolvimiento de las más insignificantes cuestiones de in-terés social. Encuéntrase agradable al parecer, que la Autoridad Superior lo prepare y metodice todo .... El principal elemento de progreso de nuestro país ha de brotar al calor de la iniciativa individual...”. Las clases jornaleras en Puerto Rico, 1882, en S. Brau, Ensayos (Disquisiciones Sociológicas), Río Piedras, Ed. Edil Inc., 1972, págs. 58-59.


(11) Igual enfoque inspiró la Ley Núm. 14 de 7 de diciembre de 1989, creadora del Consejo de Seguridad Vecinal. 25 L.P.R.A. see. 1030.


(12) La Asociación de Residentes de Mansiones de Río Piedras, Inc. (en adelante la Asociación) presentó dos (2) demandas: La KAC-90-1233 contra Wilfredo Báez, Anastacio Báez, María Antonia Sierra, Rafael Muñoz, Beatriz Ávila de Muñoz, Juan A. Molina, Ernesto Rodríguez, Arquímedes Ramírez y William Varas; y la KAC-90-1221 contra José R. Caquías, quienes también formularon reconvención. Fueron consolidados.


(13) Excepto Wilfredo Báez, Rafael Muñoz y Beatriz Ávila de Muñoz.


(14) Figuran como demandantes los esposos Rafael Kercado Salgado y María Antonia Sierra Díaz, Edwin Jiménez Irizarry y Margarita Martínez Pérez y sus respectivas sociedades legales gananciales, y Luz M. Ríos Rosario.


(15) En José R. Caquías Mendoza, etc. v. Asociación de Residentes de Mansiones de Río Piedras, KPL-90-1382 no se planteó en instancia la cuestión constitucional, pero sí ante este Foro. Por otra parte, la validez constitucional de la Ley Núm. 21, supra, fue cuestionada en el tribunal de instancia en Asoc. de Residentes de Mansiones de Río Piedras, Inc. v. José R. Caquías, KAC-90-1233.
Los hechos esenciales para resolver los recursos están fundamentados en prueba documental o en las posiciones fácticas coincidentes expuestas por las partes en sus diversos escritos.


(16) Distinto a la contención de los residentes opositores, no consideramos que la variante entre activar el portón con un control (beeper), en lugar de una tapeta, según originalmente fue autorizado por el municipio, lo mismo que el cierre del portón de la calle Gardenia entre las 10:00 p.m. y 6:00 a.m. (noche), tengan la conse-cuencia de afectar la legalidad del sistema. Ambos puntos no ameritan mayor análisis.
Tampoco encontramos persuasivo el planteamiento de que el Municipio debió gestionar un estudio sobre impacto ambiental.


(17) En carta dirigida el 9 de febrero de 1988 al entonces Gobernador, Ledo. Rafael Hernández Colón, expuso en lo pertinente:
*238“Antes de aprobarse la Ley #21 del Senado de P.R., que permite a las urbaniza-ciones controlar sus entradas, la Asociación de Residentes de Mansiones de Río Pie-dras obtuvo la autorización del 99% de los residentes, lo cual hac[í]a viable, a través del Municipio de San Juan, controlar nuestra urbanización.
“Nos tomó cerca de un año el trámite de estas autorizaciones, y ya que creíamos nuestro proyecto una realidad, se aprueba la Ley #21, y lo anterior no es aplicable. Dicha ley fu[e] aprobada por Usted como Gobernador y nos hemos enterado hay unas enmiendas que Usted desea hacerle al Reglamento. Debido a esto est[a]mos impedi-dos de someter nuestra petición a la Junta de Planificación.
“El motivo de esta comunicación es para, respetuosamente solicitarle, que Us-ted, como Gobernador, autorice un Permiso Provisional que haga factible el controlar las entradas. El esperar al proceso que conlleva el hacer enmiendas y someter las mismas a las distintas oficinas y/o Agencias que deben aprobarlas tomaría dema-siado tiempo.” (Énfasis suplido.) Caso Núm. CE-91-786, Parte II, Petición de certio-rari, Apéndice IV, Anejo IV.


(18) Al respecto los residentes opositores nos exponen que “Muestra sociedad ya está lo suficientemente dividida por razones políticas, religiosas, económicas, etc. y los controles contribuyen a fomentar aún más esa separación de estratas sociales; constituye un sistema elitista y clasista. Tiende además a aislarnos de otros sectores sociales y coarta la efectiva interacción de diversos grupos sociales. En cierta me-dida, nos hace recordar el sistema de ‘apartheid’ de Africa del Sur, la teoría de igua-les pero separados ya superada, al menos por la jurisprudencia, en Estados Unidos, el sistema de castas de India y en otros aspectos, el sistema feudal de la Edad Media ...”. Caso Núm. RE-91-139, Alegato de réplica de la parte recurrida, pág. 6.
De la ponencia presentada por De la Rosa Tirado, transcribimos:
“Si bien es cierto que en términos micro-espaciales las zonas tratadas mediante este paradigma adquieren una fehaciente estabilidad —en tanto logran un incues-tionable decrecimiento de sus índices delictivos— no menos cierto resultan los desequilibrios e inestabilidades que su marcada diferenciación estructural podrían producir al entorno macro-espacial.
“Un análisis prospectivo de escenarios desprendidos de estos neo-emergentes urbanos refleja el siguiente cuadro situacional:
“1. Una paulatina segregación espacial mucho más evidente y severa que la registrada al presente. Los precios de los diversos proyectos urbanos resultan ser desmedidamente altos. Esta condición excluye a los sectores medios y bajos incapa-ces de sufragar estos costos por concepto de vivienda propia.
“2. Las corrientes inflacionarias seguirán haciendo de la clase media una cada vez más insolvente, pudiendo constatarse físicamente por su lugar de residencia, y sus estilos de vida que le acercaran cada día más a las bajas estratas sociales. Con-duciendo a una inevitable polarización de clases.
“3. Este patrón urbano que enfatiza en los controles de sus accesos y entornos fomenta el aislamiento, la enajenación social, incrementa el escepticismo, la nega-ción de la realidad colectiva y el hermetismo social. Las ciudades tenderán a ser mucho más cerradas y departamentalizadas por estos proyectos nuclearizados, des-*241conectadas del entorno y de las comunidades periféricas. En consecuencia reivindi-can al criminal al igual que las actividades ilícitas que estos representan a través del escepticismo social que proyectan.
“4. Cambios y evidentes complicaciones en las políticas públicas vigentes y en los servicios a las comunidades.
“5. Una marcada puesta en cuestión respecto al poder del Estado y de su capacidad de dominio y diligencia frente al crimen. Por otro lado se puede vislumbrar un incremento en el uso de los mecanismos privados de represión, para guardar el orden social.
“6. Estos proyectos urbanos, su endoso y proliferación representan simbólica-mente un explícito reconocimiento de la primacía y dominio que sobre el espacio poseen las prácticas ilegales. Prácticas que fuerzan a la ciudadanía a desarrollar patrones de hermetismo colectivo, respaldados por todo un montaje comercial que se nutre de ellos y de esta caótica condición social.
“7. En términos de accesibilidad en casos de emergencias o desastres natura-les estas barreras pueden representar serios inconvenientes, poniendo en peligro la vida y propiedad de la comunidad en pleno.
“En síntesis, las unidades vecinales representan instrumentos de enorme utili-dad en tanto y en cuanto estén orientadas a la acción pluriclasista. Pero el replan-teamiento de estas unidades vecinales a través de estos nuevos formatos urbanos redundan en productos y subproductos detrimentales a nuestra formación social.” Caso Núm. CE-91-786, Petición de certiorari, Apéndice IV, Anejo IV-18, págs. 250-252.
Igual preocupación señala así Serrano Geyls:
“El resultado evidente de estos proyectos será el de gradualmente parcelar la ciudad capital y más adelante todas las ciudades y convertirlas en un conglomerado de pequeños feudos divididos por vallas a cargo de guardias que recibirán órdenes de grupos vecinales. Además de los resultados en cuanto a tránsito, polvo, accidentes y crímenes, ya mencionados, está el grave mal de que esas segregaciones acentuarán las ya existentes divisiones económicas y sociales entre diversos grupos de la población. Si los que tenemos medios económicos cerramos nuestras calles ¿por qué los que no tienen esos medios no han de exigir del gobierno que cierre las suyas? Y si eso sucede ¿podrá en realidad gobernarse una comunidad urbana en esas condicio-nes? ¿Conduciría esa parcelación a incrementar grandemente los conflictos y odios entre diversas clases económicas y a la larga y por esa razón a aumentar la crimi-nalidad?” R. Serrano Geyls, Comunicación a Oficina de Servicios Legales del Muni-cipio de San Juan, pág. 5, Apéndice.


(19) Desde su decisión en Hague v. C.I.O, 307 U.S. 496, 515 (1939), el Tribunal Supremo de Estados Unidos ha sostenido que las calles y los parques, *243“[i]ndependientemente de donde radiquen sus títulos son para uso público y los ciu-dadanos tener reuniones, comunicar sus pensamientos y discutir asuntos públicos”. (Traducción nuestra.) La vigencia de esta norma es indiscutible. En Boos v. Barry, 485 U.S. 312, 318 (1988), el Tribunal expresó que las calles y aceras públicas son foros públicos tradicionales que “ocupan una posición especial en términos de la protección de la Primera Enmienda donde la habilidad del gobierno para restringir la expresión es muy limitada”. (Traducción nuestra.)
En Frisby v. Schultz, 487 U.S. 474, 480-481 (1988), el Tribunal reafirmó a Hague v. C.I.O., supra, y aclaró que el carácter de foro público tradicional de las calles es independiente de su naturaleza residencial o comercial:
“... nuestras decisiones que califican las calles y aceras públicas como foros públicos tradicionales no son invocaciones accidentales de ‘un cliché’, sino reconoci-miento de que [i]ndependientemente de donde radiquen sus títulos sé han mante-nido para uso público” Hague v. CIO, supra, pág. 515, (Roberts, J.). No se requiere una investigación particular sobre la naturaleza residencial o comercial de una calle específica, todas las calles públicas se mantienen para uso público y se consideran apropiadamente foros públicos tradicionales.” (Traducción nuestra.)
En Perry Ed. Assn. v. Perry Local Educators’ Assn., 460 U.S. 37 (1983), el Tribunal elaboró los criterios de escrutinio aplicables a la reglamentación gubernamen-tal de la expresión en los foros públicos tradicionales. Cuando la reglamentación excluye la expresión por razón de su contenido, el Estado tiene que demostrar que la reglamentación es necesaria para proteger un interés gubernamental apremiante y la interferencia es ajustada a lo necesario para fomentar ese interés (narrowly tailored). Si la reglamentación se limita al tiempo, lugar y manera de expresarse, el Estado tiene que demostrar que tal reglamentación es neutral en cuanto al contenido de la expresión, la interferencia es ajustada a lo necesario para fomentar un interés gubernamental significativo y que se han dejado abierta otras alternativas para la expresión. Perry Ed. Assn. v. Perry Local Educator’s Assn., supra, pág. 45.


(20) España ha desarrollado y culminado verdaderamente el concepto de urba-nizaciones privadas. Véanse: J. Martin Blanco, Las urbanizaciones privadas y su posible configuración jurídica, Ministerio de la Vivienda, 1973; M. Gitrama Gonzá-lez, Propiedad y Urbanismo, Ed. Montecorvo, 1978; P. Escribano Collado, Las vías urbanas, concepto y régimen de uso, Ed. Montecorvo, 1973.


(21) La Exposición de Motivos de la Ley Núm. 22 de 16 de julio de 1992, Leyes de Puerto Rico, pág. 141, que recientemente enmendó la Ley Núm. 21, supra, expresa que “[e]l sistema de control de acceso ha probado ser un mecanismo eficaz para reducir la incidencia criminal en las comunidades donde se ha establecido; además fomenta una convivencia segura y tranquila entre los miembros de las comunidades, lo que propicia una mejor calidad de vida”.


(22) En cnanto a éste y a otros planteamientos, le reconocemos legitimación activa a los residentes opositores para formular planteamientos sobre la libertad de expresión y asociación de terceros según nuestra jurisprudencia. Pueblo v. Hernández Colón, 118 D.P.R. 891, 898-899 (1987).


(23) Consistentemente se ha sostenido que la distribución puerta a puerta de hojas sueltas y otra literatura es una forma de lenguaje protegido por la Primera Enmienda federal. Secretary of State v. Joseph Co., 467 U.S. 947 (1984); Heffron v. Int’l Soc. for Krishna Consc., 452 U.S. 640, 647 (1981); Schaumburg v. Citizens for a Better Environ., 444 U.S. 620, 632 (1980); National Anti-Drug Coalition, Inc. v. Bolger, 737 F.2d 717, 720 (7mo Cir. 1984). Ese enfoque se justifica a base de que es el medio de expresión menos costoso y accesible para muchas personas y grupos.


(24) En ese sentido, en Michigan Dept. of State Police v. Sitz, 496 U.S. 444 (1990), el Tribunal Supremo federal, al amparo de las Enmiendas IV y XIV, validó constitucionalmente un programa de la Policía de Michigan de detener brevemente a los conductores para prevenir accidentes ocasionados por conductores ebrios.
Dicho foro resolvió que la invasión a la intimidad era razonable ante el interés apremiante del Estado de eliminar dicha situación en las carreteras.


(25) El guardián de seguridad obligado a efectuar un arresto lo hace al amparo de la Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap.. II, que dispone:
“Una persona particular podrá arrestar a otra:
“(a)Por un delito cometido o que se hubiere intentado cometer en su presencia. En este caso deberá hacerse el arresto inmediatamente.
“(b)Cuando en realidad se hubiere cometido un delito grave (felony) y dicha persona tuviere motivos fundados para creer que la persona arrestada lo cometió.”
Nuestra jurisprudencia es escasa. En Pueblo v. Rosario Igartúa, 129 D.P.R. 1055, 1070 (1992), expresamos:
“Aunque muchas entidades públicas y privadas contratan agencias de seguri-dad privada y tienen empleados a cargo de la protección de sus propiedades, estos guardias particulares no son ‘funcionarios del orden público’ bajo la Regla 11 de Procedimiento Criminal, supra. Pueblo v. Velazco Bracero, supra. Por ende, al efec-tuar arrestos su autoridad emana de la Regla 12 de Procedimiento Criminal, supra, y es necesario que cumpla con los requisitos allí provistos. En particular, la Regla 12 de Procedimiento Criminal, supra, requiere que tenga certeza de que se ha cometido o intentado cometer un delito en su presencia o que tenga motivos fundados para creer que la persona arrestada cometió un delito grave que en realidad se había cometido. Nuestro ordenamiento, además, requiere que la persona particular efectúe el arresto inmediatamente y lo entregue a un funcionario de orden público o lo lleve ‘sin demora innecesaria ante el magistrado disponible más cercano ...’. Regla 22(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Dere-cho, 1989, Sec. 5.71, pág. 47.” (Énfasis en el original.) Véase, además, Pueblo v. Velazco Bracero, 128 D.P.R. 180 (1991).
En cuanto a la jurisprudencia norteamericana que esboza un criterio similar, véanse: Loden v. State, 406 S.E.2d 103 (1991); State v. Walker, 459 N.W.2d 527 (1990); Grant v. Farnsworth, 869 F.2d 1149 (8vo Cir. 1989); Scanlon v. Flynn, 465 F. Supp. 32 (S.D. New York 1979); United States v. Hillsman, 522 F.2d 454 (7mo Cir. 1975); Monteiro v. Howard, 334 F. Supp. 411 (D. Rhode Island 1971); Scanapico v. Richmond, Fredericksburg & Potomac R. Co., 439 F.2d 17 (2do Cir. 1970); United States v. Chodak, 68 F. Supp. 455 (D. Maryland 1946).


(29) Sección 7. Entrada Controlada a No-Residentes
Toda persona no-residente en la Urbanización que desee visitar familiares, amigos, etc. tendrá acceso a la Urbanización exclusivamente por la entrada de la Calle Begonia donde deberá identificarse con el guardia de seguridad y mencionar el mo-tivo de su visita. El guardia de seguridad tomará el nombre del visitante, así como una descripción breve del vehículo con el número de tablilla y el nombre del resi-dente hacia donde se dirige.
En caso de que algún residente-miembro haya dado instrucciones para ser lla-mado antes de dejar pasar a alguien, el guardia le notificará la visita telefónicamente.
Aquellos residentes miembros con actividades especiales en su hogar, que ten-gan visitantes asiduos a su residencia, podrán dar la lista al Guardia de Seguridad para facilitar el proceso de acceso.
Visitantes autorizados por la Asociación Recreativa de Mansiones de Río Pie-dras para ofrecer servicios o participar de actividades deben ser informados a la Asociación para que éstos impartan las instrucciones al Guardián.
Los proveedores de servicios privados deberán identificarse con el Guardia de Seguridad y éste deberá cotejar por vía telefónica o mediante autorización escrita, el acceso de los mismos.'
Se limita el acceso de grupos privados que vienen a distribuir hojas sueltas, religiosas o cualesquiera otros, entendiéndose que esta limitación no cubre el acceso de servicios de basura, de leche, de cartero, de luz eléctrica, de agua y de teléfono.


(30) La Sección 4 del Reglamento en su parte pertinente dispone:
Aquellas familias que no sean miembros de la Asociación utilizarán el acceso de la Calle Begonia Esq. Lirio donde se encuentra el Guardia de Seguridad. Disponién-dose que el “beeper” es propiedad de la Asociación de Residentes, Inc. El uso del “beeper” se obtiene por la aportación de un depósito de $35.00 para los residentes miembros. Si éstos lo prestan o transfieren a personas no-residentes o no-miembros se les privará del beneficio solicitándoles la entrega de dicho “beeper” y devolviéndo-les el depósito.